
	
		II
		Calendar No. 428
		112th CONGRESS
		2d Session
		S. 3295
		[Report No.
		  112–176]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 14, 2012
			Mr. Harkin, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Departments
		  of Labor, Health and Human Services, and Education, and related agencies for
		  the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Labor, Health and Human Services, and Education, and related
			 agencies for the fiscal year ending September 30, 2013, and for other purposes,
			 namely:
		IDepartment of Labor
			Employment and training
		  administration
			Training and employment
		  services
			(Including transfer of funds)For necessary expenses of the Workforce
		  Investment Act of 1998 (referred to in this Act as WIA), the
		  Second Chance Act of 2007, the Women in Apprenticeship and Non-Traditional
		  Occupations Act of 1992 (WANTO Act), and the Workforce
		  Innovation Fund, as established by this Act, including the purchase and hire of
		  passenger motor vehicles, the construction, alteration, and repair of buildings
		  and other facilities, and the purchase of real property for training centers,
		  $3,176,063,000, plus reimbursements, shall be
		  available. Of the amounts provided:
				(1)for grants to States for adult employment
			 and training activities, youth activities, and dislocated worker employment and
			 training activities, $2,603,315,000 as
			 follows:
					(A)$770,811,000
			 for adult employment and training activities, of which
			 $58,811,000 shall be available for the period
			 July 1, 2013, through June 30, 2014, and of which
			 $712,000,000 shall be available for the period
			 October 1, 2013 through June 30, 2014;
					(B)$824,353,000
			 for youth activities, which shall be available for the period April 1, 2013
			 through June 30, 2014; and
					(C)$1,008,151,000
			 for dislocated worker employment and training activities, of which
			 $148,151,000 shall be available for the period
			 July 1, 2013 through June 30, 2014, and of which
			 $860,000,000 shall be available for the period
			 October 1, 2013 through June 30, 2014:
					Provided,
			 That notwithstanding the transfer limitation under section 133(b)(4) of the
			 WIA, up to 30 percent of such funds may be transferred by a local board if
			 approved by the Governor: 
			 Provided further,
			 That a local board may award a contract to an institution of higher education
			 or other eligible training provider if the local board determines that it would
			 facilitate the training of multiple individuals in high-demand occupations, if
			 such contract does not limit customer choice: 
			  Provided further,
			 That notwithstanding section 128(a)(1) of the WIA, the amount available to the
			 Governor for statewide workforce investment activities shall not exceed 5
			 percent of the amount allotted to the State from each of the appropriations
			 under the preceding subparagraphs or 10 percent if at least 50 percent of the
			 funding is used to support training delivered on a local or regional basis for
			 in-demand occupations or industries;(2)for federally administered programs,
			 $486,510,000 as follows:
						(A)$224,066,000
			 for the dislocated workers assistance national reserve, of which
			 $24,066,000 shall be available for the period
			 July 1, 2013 through June 30, 2014, and of which
			 $200,000,000 shall be available for the period
			 October 1, 2013 through June 30, 2014: 
			 Provided, That funds provided to
			 carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to
			 a State for statewide or local use in order to address cases where there have
			 been worker dislocations across multiple sectors or across multiple local areas
			 and such workers remain dislocated; coordinate the State workforce development
			 plan with emerging economic development needs; and train such eligible
			 dislocated workers: 
			 Provided further,
			 That funds provided to carry out section 171(d) of the WIA may be used for
			 demonstration projects that provide assistance to new entrants in the workforce
			 and incumbent workers: 
			 Provided further,
			 That none of the funds shall be obligated to carry out section 173(e) of the
			 WIA;
						(B)$47,562,000
			 for Native American programs, which shall be available for the period July 1,
			 2013 through June 30, 2014;
						(C)$84,291,000
			 for migrant and seasonal farmworker programs under section 167 of the WIA,
			 including $78,104,742 for formula grants (of
			 which not less than 70 percent shall be for employment and training services),
			 $5,678,222 for migrant and seasonal housing (of
			 which not less than 70 percent shall be for permanent housing), and
			 $508,036 for other discretionary purposes, which
			 shall be available for the period July 1, 2013 through June 30, 2014: 
			 Provided, That notwithstanding
			 any other provision of law or related regulation, the Department of Labor shall
			 take no action limiting the number or proportion of eligible participants
			 receiving related assistance services or discouraging grantees from providing
			 such services;
						(D)$996,000 for
			 carrying out the WANTO Act, which shall be available for the period July 1,
			 2013 through June 30, 2014;
						(E)$79,689,000
			 for YouthBuild activities as described in section 173A of the WIA, which shall
			 be available for the period April 1, 2013 through June 30, 2014; and
						(F)$49,906,000
			 to be available to the Secretary of Labor (referred to in this title as
			 Secretary) for the Workforce Innovation Fund to carry out
			 projects that demonstrate innovative strategies or replicate effective
			 evidence-based strategies that align and strengthen the workforce investment
			 system in order to improve program delivery and education and employment
			 outcomes for beneficiaries, which shall be for the period July 1, 2013 through
			 September 30, 2014: 
			 Provided, That amounts shall be
			 available for awards to States or State agencies that are eligible for
			 assistance under any program authorized under the WIA, consortia of States, or
			 partnerships, including regional partnerships: 
			  Provided further,
			 That not more than 5 percent of the funds available for workforce innovation
			 activities shall be for technical assistance and evaluations related to the
			 projects carried out with these funds: 
			 Provided further,
			 That not more than $10,000,000 of the funds
			 provided for the Workforce Innovation Fund may be used for performance-based
			 awards or other agreements under the Pay for Success program: 
			 Provided further,
			 That, with respect to the proceeding proviso, any funds obligated for such
			 projects or agreements shall remain available for disbursement until expended,
			 notwithstanding 31 U.S.C. 1552(a), and that any funds deobligated from such
			 projects or agreements shall immediately be available for Workforce Innovation
			 Fund activities;
						(3)for national activities,
			 $86,238,000, as follows:
						(A)$80,238,000
			 for ex-offender activities, under the authority of section 171 of the WIA and
			 section 212 of the Second Chance Act of 2007, which shall be available for the
			 period April 1, 2013 through June 30, 2014, notwithstanding the requirements of
			 section 171(b)(2)(B) or 171(c)(4)(D) of the WIA: 
			 Provided, That of this amount,
			 $20,000,000 shall be for competitive grants to
			 national and regional intermediaries for activities that prepare young
			 ex-offenders and school dropouts for employment, with a priority for projects
			 serving high-crime, high-poverty areas; and
						(B)$6,000,000
			 for the Workforce Data Quality Initiative, under the authority of section
			 171(c)(2) of the WIA, which shall be available for the period July 1, 2013
			 through June 30, 2014, and which shall not be subject to the requirements of
			 section 171(c)(4)(D).
						Office of Job CorpsTo carry out subtitle C of title I of the
		  WIA, including Federal administrative expenses, the purchase and hire of
		  passenger motor vehicles, the construction, alteration, and repairs of
		  buildings and other facilities, and the purchase of real property for training
		  centers as authorized by the WIA,
		  $1,673,210,000, plus reimbursements, as
		  follows:
				(1)$1,569,078,000
			 for Job Corps Operations, which shall be available for the period July 1, 2013
			 through June 30, 2014;
				(2)$75,000,000
			 for construction, rehabilitation and acquisition of Job Corps Centers, which
			 shall be available for the period July 1, 2013 through June 30, 2016: 
			 Provided, That the Secretary may
			 transfer up to 15 percent of such funds to meet the operational needs of such
			 centers or to achieve administrative efficiencies: 
			 Provided further,
			 That any funds transferred pursuant to the preceding proviso shall not be
			 available for obligation after June 30, 2014; and
				(3)$29,132,000
			 for necessary expenses of the Office of Job Corps, which shall be available for
			 obligation for the period October 1, 2012 through September 30, 2013:
				Provided
				  further, That no funds from any other
			 appropriation shall be used to provide meal services at or for Job Corps
			 centers.Community service employment for older
		  americansTo carry out title V
		  of the Older Americans Act of 1965 (referred to in this Act as
		  OAA), $448,251,000, which shall
		  be available for the period July 1, 2013 through June 30, 2014, and may be
		  recaptured and reobligated in accordance with section 517(c) of the
		  OAA.
			Federal unemployment benefits and
		  allowancesFor payments during
		  fiscal year 2013 of trade adjustment benefit payments and allowances under part
		  I of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, and section 246 of
		  that Act; and for training, employment and case management services, allowances
		  for job search and relocation, and related State administrative expenses under
		  part II of subchapter B of chapter 2 of title II of the Trade Act of 1974,
		  including benefit payments, allowances, training, employment and case
		  management services, and related State administration provided pursuant to
		  section 231(a) of the Trade Adjustment Assistance Extension Act of 2011,
		  $1,421,000,000, together with such amounts as
		  may be necessary to be charged to the subsequent appropriation for payments for
		  any period subsequent to September 15, 2013.
			State unemployment insurance and employment
		  service operationsFor
		  authorized administrative expenses, $86,111,000,
		  together with not to exceed $3,795,882,000 which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund (the Trust Fund), of
		  which:
				(1)$2,989,912,000
			 from the Trust Fund is for grants to States for the administration of State
			 unemployment insurance laws as authorized under title III of the Social
			 Security Act (including not less than
			 $60,000,000 to conduct in-person re-employment
			 and eligibility assessments and unemployment insurance improper payment
			 reviews, and $10,000,000 for activities to
			 address the misclassification of workers), the administration of unemployment
			 insurance for Federal employees and for ex-service members as authorized under
			 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances,
			 re-employment trade adjustment assistance, and alternative trade adjustment
			 assistance under the Trade Act of 1974 and under section 231(a) of the Trade
			 Adjustment Assistance Extension Act of 2011, and shall be available for
			 obligation by the States through December 31, 2013, except that funds used for
			 automation acquisitions or competitive grants awarded to States for improved
			 operations, re-employment and eligibility assessments and improper payments, or
			 activities to address misclassification of workers shall be available for
			 obligation by the States through September 30, 2015, and funds used for
			 unemployment insurance workloads experienced by the States through September
			 30, 2013 shall be available for Federal obligation through December 31,
			 2013;
				(2)$11,297,000
			 from the Trust Fund is for national activities necessary to support the
			 administration of the Federal-State unemployment insurance system;
				(3)$708,204,000
			 from the Trust Fund, together with $22,638,000
			 from the General Fund of the Treasury, is for grants to States in accordance
			 with section 6 of the Wagner-Peyser Act, of which not less than
			 $30,000,000 shall be used to provide
			 re-employment services to beneficiaries of unemployment insurance, and shall be
			 available for Federal obligation for the period July 1, 2013 through June 30,
			 2014;
				(4)$20,952,000
			 from the Trust Fund is for national activities of the Employment Service,
			 including administration of the work opportunity tax credit under section 51 of
			 the Internal Revenue Code of 1986, and the provision of technical assistance
			 and staff training under the Wagner-Peyser Act, including not to exceed
			 $1,228,000 that may be used for amortization
			 payments to States which had independent retirement plans in their State
			 employment service agencies prior to 1980;
				(5)$65,517,000
			 from the Trust Fund is for the administration of foreign labor certifications
			 and related activities under the Immigration and Nationality Act and related
			 laws, of which $50,418,000 shall be available
			 for the Federal administration of such activities, and
			 $15,099,000 shall be available for grants to
			 States for the administration of such activities; and
				(6)$63,473,000
			 from the General Fund is to provide workforce information, national electronic
			 tools, and one-stop system building under the Wagner-Peyser Act and section 171
			 (e)(2)(C) of the WIA and shall be available for Federal obligation for the
			 period July 1, 2013 through June 30, 2014:
				Provided,
			 That to the extent that the Average Weekly Insured Unemployment (AWIU) for
			 fiscal year 2013 is projected by the Department of Labor to exceed 3,908,000,
			 an additional $28,600,000 from the Trust Fund
			 shall be available for obligation for every 100,000 increase in the AWIU level
			 (including a pro rata amount for any increment less than 100,000) to carry out
			 title III of the Social Security Act: 
			 Provided further,
			 That funds appropriated in this Act that are allotted to a State to carry out
			 activities under title III of the Social Security
			 Act may be used by such State to assist other States in carrying out
			 activities under such title III if the other States include areas that have
			 suffered a major disaster declared by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act: 
			 Provided further,
			 That the Secretary may use funds appropriated for grants to States under title
			 III of the Social Security Act to make
			 payments on behalf of States for the use of the National Directory of New Hires
			 under section 453(j)(8) of such Act: 
			 Provided further,
			 That funds appropriated in this Act which are used to establish a national
			 one-stop career center system, or which are used to support the national
			 activities of the Federal-State unemployment insurance or immigration programs,
			 may be obligated in contracts, grants, or agreements with non-State entities: 
			 Provided further,
			 That funds appropriated under this Act for activities authorized under title
			 III of the Social Security Act and the
			 Wagner-Peyser Act may be used by States to fund integrated Unemployment
			 Insurance and Employment Service automation efforts, notwithstanding cost
			 allocation principles prescribed under the Office of Management and Budget
			 Circular A–87: 
			 Provided further,
			 That the Secretary, at the request of a State participating in a consortium
			 with other States, may reallot funds allotted to such State under title III of
			 the Social Security Act to other
			 States participating in the consortium in order to carry out activities that
			 benefit the administration of the unemployment compensation law of the State
			 making the request: 
			 Provided further,
			 That, notwithstanding 31 U.S.C. 3302, the Secretary may, during the fiscal year
			 ending September 30, 2013, collect and retain fees for the costs associated
			 with additional data collection, analyses, and reporting services relating to
			 the National Agricultural Workers Survey requested by State and local
			 governments, public and private institutions of higher education, and
			 non-profit organizations and may utilize such sums, in accordance with the
			 provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey
			 infrastructure, methodology, and data to meet the information collection and
			 reporting needs of such entities and shall credit such fees to this account,
			 which shall be available for obligation through September 30, 2014, for such
			 purposes.In addition,
			 $15,000,000 from the Employment Security
			 Administration Account of the Unemployment Trust Fund shall be available to
			 conduct in-person re-employment and eligibility assessments and unemployment
			 insurance improper payment reviews.
				Advances to the unemployment trust fund and
		  other fundsFor repayable
		  advances to the Unemployment Trust Fund as authorized by sections 905(d) and
		  1203 of the Social Security Act, and
		  to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of
		  the Internal Revenue Code of 1986; and for nonrepayable advances to the
		  Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the
		  Federal Unemployment Benefits and Allowances account, such sums
		  as may be necessary, which shall be available for obligation through September
		  30, 2014.
				Program administrationFor expenses of administering employment and
		  training programs, $97,137,000, together with
		  not to exceed $49,944,000 which may be expended
		  from the Employment Security Administration Account in the Unemployment Trust
		  Fund.
				Employee benefits security
		  administration
				Salaries and expensesFor necessary expenses for the Employee
		  Benefits Security Administration,
		  $183,153,000.
				Pension Benefit Guaranty
		  Corporation
				Pension benefit guaranty corporation
		  fundThe Pension Benefit
		  Guaranty Corporation (Corporation) is authorized to make such
		  expenditures, including financial assistance authorized by subtitle E of title
		  IV of the Employee Retirement Income Security Act of 1974, within limits of
		  funds and borrowing authority available to the Corporation, and in accord with
		  law, and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out
		  the program, including associated administrative expenses, through September
		  30, 2013, for the Corporation: 
		  Provided, That none of the funds
		  available to the Corporation for fiscal year 2013 shall be available for
		  obligations for administrative expenses in excess of
		  $479,013,000: 
		  Provided further, That
		  to the extent that the number of new plan participants in plans terminated by
		  the Corporation exceeds 100,000 in fiscal year 2013, an amount not to exceed an
		  additional $9,200,000 shall be available through
		  September 30, 2014, for obligation for administrative expenses for every 20,000
		  additional terminated participants: 
		  Provided further, That
		  an additional $50,000 shall be made available
		  through September 30, 2014, for obligation for investment management fees for
		  every $25,000,000 in assets received by the
		  Corporation as a result of new plan terminations or asset growth, after
		  approval by the Office of Management and Budget and notification of the
		  Committees on Appropriations of the House of Representatives and the Senate: 
		  Provided further, That
		  obligations in excess of the amounts provided in this paragraph may be incurred
		  for unforeseen and extraordinary pretermination expenses or extraordinary
		  multiemployer program related expenses after approval by the Office of
		  Management and Budget and notification of the Committees on Appropriations of
		  the House of Representatives and the Senate.
				Wage and Hour
		  Division
				Salaries and
		  expenses
				For necessary expenses for the Wage and Hour
		  Division, including reimbursement to State, Federal, and local agencies and
		  their employees for inspection services rendered,
		  $237,730,000.
				Office of Labor-Management
		  Standards
				Salaries and expensesFor necessary expenses for the Office of
		  Labor-Management Standards,
		  $41,289,000.
				Office of Federal Contract Compliance
		  Programs
				Salaries and expensesFor necessary expenses for the Office of
		  Federal Contract Compliance Programs,
		  $105,187,000.
				Office of Workers' Compensation
		  Programs
				Salaries and expensesFor necessary expenses for the Office of
		  Workers' Compensation Programs, $115,720,000,
		  together with $2,120,000 which may be expended
		  from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of
		  the Longshore and Harbor Workers' Compensation
		  Act.
				Special
		  benefits
				(including transfer of funds)For the payment of compensation, benefits,
		  and expenses (except administrative expenses) accruing during the current or
		  any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as
		  provided for under the heading Civilian War Benefits in the
		  Federal Security Agency Appropriation Act, 1947; the Employees' Compensation
		  Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims
		  Act of 1948; and 50 percent of the additional compensation and benefits
		  required by section 10(h) of the Longshore and Harbor Workers' Compensation
		  Act, $396,000,000, together with such amounts as
		  may be necessary to be charged to the subsequent year appropriation for the
		  payment of compensation and other benefits for any period subsequent to August
		  15 of the current year: 
		  Provided, That amounts appropriated
		  may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who
		  is not the employer at the time of injury, for portions of the salary of a
		  re-employed, disabled beneficiary: 
		  Provided further, That
		  balances of reimbursements unobligated on September 30, 2012, shall remain
		  available until expended for the payment of compensation, benefits, and
		  expenses: 
		  Provided further, That
		  in addition there shall be transferred to this appropriation from the Postal
		  Service and from any other corporation or instrumentality required under 5
		  U.S.C. 8147(c) to pay an amount for its fair share of the cost of
		  administration, such sums as the Secretary determines to be the cost of
		  administration for employees of such fair share entities through September 30,
		  2013: 
		  Provided further, That
		  of those funds transferred to this account from the fair share entities to pay
		  the cost of administration of the Federal Employees' Compensation Act,
		  $58,544,000 shall be made available to the
		  Secretary as follows:
					(1)For enhancement and maintenance of
			 automated data processing systems and telecommunications systems,
			 $23,166,000;
					(2)For automated workload processing
			 operations, including document imaging, centralized mail intake, and medical
			 bill processing, $20,517,000;
					(3)For periodic roll management and medical
			 review, $14,861,000; and
					(4)The remaining funds shall be paid into the
			 Treasury as miscellaneous receipts:
					Provided further, That the Secretary
			 may require that any person filing a notice of injury or a claim for benefits
			 under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act,
			 provide as part of such notice and claim, such identifying information
			 (including Social Security account number) as such regulations may
			 prescribe.Special benefits for disabled coal
		  minersFor carrying out title
		  IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law
		  107–275, $123,220,000, to remain available until
		  expended.For making after July
		  31 of the current fiscal year, benefit payments to individuals under title IV
		  of such Act, for costs incurred in the current fiscal year, such amounts as may
		  be necessary.For making benefit
		  payments under title IV for the first quarter of fiscal year 2014,
		  $35,000,000, to remain available until
		  expended.
				Administrative expenses, energy employees
		  occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act,
		  $54,962,000, to remain available until expended:
		  
		  Provided, That the Secretary may
		  require that any person filing a claim for benefits under the Act provide as
		  part of such claim such identifying information (including Social Security
		  account number) as may be prescribed.
				Black lung disability trust
		  fund
				(including transfer of funds)Such sums as may be necessary from the Black
		  Lung Disability Trust Fund (the Fund), to remain available until
		  expended, for payment of all benefits authorized by section 9501(d)(1), (2),
		  (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and
		  payment of interest on advances, as authorized by section 9501(d)(4) of that
		  Act. In addition, the following amounts may be expended from the Fund for
		  fiscal year 2013 for expenses of operation and administration of the Black Lung
		  Benefits program, as authorized by section 9501(d)(5): not to exceed
		  $32,906,000 for transfer to the Office of
		  Workers’ Compensation Programs, Salaries and Expenses; not to
		  exceed $25,217,000 for transfer to Departmental
		  Management, Salaries and Expenses; not to exceed
		  $327,000 for transfer to Departmental
		  Management, Office of Inspector General; and not to exceed
		  $356,000 for payments into miscellaneous
		  receipts for the expenses of the Department of the
		  Treasury.
				Occupational safety and health
		  administration
				Salaries and expensesFor necessary expenses for the Occupational
		  Safety and Health Administration, $565,468,000,
		  including not to exceed $104,196,000 which shall
		  be the maximum amount available for grants to States under section 23(g) of the
		  Occupational Safety and Health Act (the Act), which grants shall
		  be no less than 50 percent of the costs of State occupational safety and health
		  programs required to be incurred under plans approved by the Secretary under
		  section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the
		  Occupational Safety and Health Administration may retain up to
		  $200,000 per fiscal year of training institute
		  course tuition fees, otherwise authorized by law to be collected, and may
		  utilize such sums for occupational safety and health training and education: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary is authorized, during the fiscal year ending
		  September 30, 2013, to collect and retain fees for services provided to
		  Nationally Recognized Testing Laboratories, and may utilize such sums, in
		  accordance with the provisions of 29 U.S.C. 9a, to administer national and
		  international laboratory recognition programs that ensure the safety of
		  equipment and products used by workers in the workplace: 
		  Provided further, That
		  none of the funds appropriated under this paragraph shall be obligated or
		  expended to prescribe, issue, administer, or enforce any standard, rule,
		  regulation, or order under the Act which is applicable to any person who is
		  engaged in a farming operation which does not maintain a temporary labor camp
		  and employs 10 or fewer employees: 
		  Provided further, That
		  no funds appropriated under this paragraph shall be obligated or expended to
		  administer or enforce any standard, rule, regulation, or order under the Act
		  with respect to any employer of 10 or fewer employees who is included within a
		  category having a Days Away, Restricted, or Transferred (DART) occupational
		  injury and illness rate, at the most precise industrial classification code for
		  which such data are published, less than the national average rate as such
		  rates are most recently published by the Secretary, acting through the Bureau
		  of Labor Statistics, in accordance with section 24 of the Act,
		  except—
					(1)to provide, as authorized by the Act,
			 consultation, technical assistance, educational and training services, and to
			 conduct surveys and studies;
					(2)to conduct an inspection or investigation
			 in response to an employee complaint, to issue a citation for violations found
			 during such inspection, and to assess a penalty for violations which are not
			 corrected within a reasonable abatement period and for any willful violations
			 found;
					(3)to take any action authorized by the Act
			 with respect to imminent dangers;
					(4)to take any action authorized by the Act
			 with respect to health hazards;
					(5)to take any action authorized by the Act
			 with respect to a report of an employment accident which is fatal to one or
			 more employees or which results in hospitalization of two or more employees,
			 and to take any action pursuant to such investigation authorized by the Act;
			 and
					(6)to take any action authorized by the Act
			 with respect to complaints of discrimination against employees for exercising
			 rights under the Act:
					Provided further, That the foregoing
			 proviso shall not apply to any person who is engaged in a farming operation
			 which does not maintain a temporary labor camp and employs 10 or fewer
			 employees: 
			 Provided further,
			 That $11,000,000 shall be available for Susan
			 Harwood training grants.Mine safety and health
		  administration
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses for the Mine Safety
		  and Health Administration, $376,270,000,
		  including purchase and bestowal of certificates and trophies in connection with
		  mine rescue and first-aid work, and the hire of passenger motor vehicles,
		  including up to $2,000,000 for mine rescue and
		  recovery activities; in addition, not to exceed
		  $750,000 may be collected by the National Mine
		  Health and Safety Academy for room, board, tuition, and the sale of training
		  materials, otherwise authorized by law to be collected, to be available for
		  mine safety and health education and training activities, notwithstanding 31
		  U.S.C. 3302; in addition, the Mine Safety and Health Administration may retain
		  up to $2,499,000 from fees collected for the
		  approval and certification of equipment, materials, and explosives for use in
		  mines, and may utilize such sums for such activities, notwithstanding 31 U.S.C.
		  3302; and, in addition, the Mine Safety and Health Administration is authorized
		  to collect and retain fees for services related to the analysis of rock dust
		  samples, and may utilize such sums to administer such activities,
		  notwithstanding 31 U.S.C. 3302; the Secretary may transfer from amounts
		  provided under this heading up to $2,000,000 to
		  Departmental Management for activities related to the Office of
		  the Solicitor's caseload before the Federal Mine Safety and Health Review
		  Commission; the Secretary is authorized to accept lands, buildings, equipment,
		  and other contributions from public and private sources and to prosecute
		  projects in cooperation with other agencies, Federal, State, or private; the
		  Mine Safety and Health Administration is authorized to promote health and
		  safety education and training in the mining community through cooperative
		  programs with States, industry, and safety associations; the Secretary is
		  authorized to recognize the Joseph A. Holmes Safety Association as a principal
		  safety association and, notwithstanding any other provision of law, may provide
		  funds and, with or without reimbursement, personnel, including service of Mine
		  Safety and Health Administration officials as officers in local chapters or in
		  the national organization; any funds available to the Department of Labor may
		  be used, with the approval of the Secretary, to provide for the costs of mine
		  rescue and survival operations in the event of a major disaster; and the
		  Secretary may reallocate among the items funded under this heading up to
		  $3,000,000 to support inspections or
		  investigations pursuant to section 103 of the Federal Mine Safety and Health
		  Act of 1977.
			Bureau of labor
		  statistics
			Salaries and expensesFor necessary expenses for the Bureau of
		  Labor Statistics, including advances or reimbursements to State, Federal, and
		  local agencies and their employees for services rendered,
		  $551,867,000, together with not to exceed
		  $67,176,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund, of
		  which $1,500,000 may be used to fund the mass
		  layoff statistics program under section 15 of the Wagner-Peyser
		  Act.
			Office of disability employment
		  policy
			Salaries and expensesFor necessary expenses for the Office of
		  Disability Employment Policy to provide leadership, develop policy and
		  initiatives, and award grants furthering the objective of eliminating barriers
		  to the training and employment of people with disabilities,
		  $38,953,000.
			Departmental
		  management
			Salaries and
		  expenses
			(Including transfer of funds)For necessary expenses for Departmental
		  Management, including the hire of three passenger motor vehicles,
		  $348,601,000, together with not to exceed
		  $326,000, which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund: 
		  Provided, That
		  $66,500,000 for the Bureau of International
		  Labor Affairs shall be available for obligation through December 31, 2013: 
		  Provided further, That
		  funds available to the Bureau of International Labor Affairs may be used to
		  administer or operate international labor activities, bilateral and
		  multilateral technical assistance, and microfinance programs, by or through
		  contracts, grants, subgrants and other arrangements: 
		  Provided further, That
		  not less than $40,000,000 shall be for programs
		  to combat exploitative child labor internationally: 
		  Provided further, That
		  not less than $6,500,000 shall be used to
		  implement model programs that address worker rights issues through technical
		  assistance in countries with which the United States has free trade agreements
		  or trade preference programs: 
		  Provided further, That
		  $9,000,000 shall be used for program evaluation
		  and shall be available for obligation through September 30, 2014: 
		   Provided further,
		  That funds available for program evaluation may be transferred to any other
		  appropriate account in the Department for such purpose: 
		   Provided further,
		  That the funds available to the Women's Bureau may be used for grants to serve
		  and promote the interests of women in the
		  workforce.
			Veterans employment and
		  trainingNot to exceed
		  $224,636,000 may be derived from the Employment
		  Security Administration Account in the Unemployment Trust Fund to carry out the
		  provisions of 38 U.S.C. 4100–4113, 4211–4215, and 4321–4327, and Public Law
		  103–353, and which shall be available for obligation by the States through
		  December 31, 2012, of which $3,414,000 is for
		  the National Veterans' Employment and Training Services
		  Institute.
			In addition, to carry out Department of
		  Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive
		  Assistance Act of 2001,
		  $38,185,000.
			 IT modernizationFor necessary expenses for Department of
		  Labor centralized infrastructure technology investment activities related to
		  support systems and modernization,
		  $19,814,000.
			Office of inspector generalFor salaries and expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $77,790,000, together with not to
		  exceed $5,898,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust
		  Fund.
			General
		  provisions
			101.None of the funds appropriated by this Act
			 for the Job Corps shall be used to pay the salary and bonuses of an individual,
			 either as direct costs or any proration as an indirect cost, at a rate in
			 excess of Executive Level II.
				(transfer of
		  funds)
				102.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for the
			 Department of Labor in this Act may be transferred between a program, project,
			 or activity, but no such program, project, or activity shall be increased by
			 more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
			103.In accordance with Executive Order 13126,
			 none of the funds appropriated or otherwise made available pursuant to this Act
			 shall be obligated or expended for the procurement of goods mined, produced,
			 manufactured, or harvested or services rendered, in whole or in part, by forced
			 or indentured child labor in industries and host countries already identified
			 by the United States Department of Labor prior to enactment of this Act.
			104.None of the funds made available to the
			 Department of Labor for grants under section 414(c) of the American
			 Competitiveness and Workforce Improvement Act of 1998 may be used for any
			 purpose other than competitive grants for training in the occupations and
			 industries for which employers are using H–1B visas to hire foreign workers,
			 and the related activities necessary to support such training.
			105.None of the funds made available by this
			 Act under the heading Employment and Training Administration
			 shall be used by a recipient or subrecipient of such funds to pay the salary
			 and bonuses of an individual, either as direct costs or indirect costs, at a
			 rate in excess of Executive Level II. This limitation shall not apply to
			 vendors providing goods and services as defined in Office of Management and
			 Budget Circular A–133. Where States are recipients of such funds, States may
			 establish a lower limit for salaries and bonuses of those receiving salaries
			 and bonuses from subrecipients of such funds, taking into account factors
			 including the relative cost-of-living in the State, the compensation levels for
			 comparable State or local government employees, and the size of the
			 organizations that administer Federal programs involved including Employment
			 and Training Administration programs. Notwithstanding this section, the
			 limitation on salaries for the Job Corps shall continue to be governed by
			 section 101.
			106.The Secretary shall take no action to
			 amend, through regulatory or administration action, the definition established
			 in section 667.220 of title 20 of the Code of Federal Regulations for functions
			 and activities under title I of WIA, or to modify, through regulatory or
			 administrative action, the procedure for redesignation of local areas as
			 specified in subtitle B of title I of that Act (including applying the
			 standards specified in section 116(a)(3)(B) of that Act, but notwithstanding
			 the time limits specified in section 116(a)(3)(B) of that Act), until such time
			 as legislation reauthorizing the Act is enacted. Nothing in the preceding
			 sentence shall permit or require the Secretary to withdraw approval for such
			 redesignation from a State that received the approval not later than October
			 12, 2005, or to revise action taken or modify the redesignation procedure being
			 used by the Secretary in order to complete such redesignation for a State that
			 initiated the process of such redesignation by submitting any request for such
			 redesignation not later than October 26, 2005.
				(Including Transfer of
		  Funds)
				107.Notwithstanding section 102, the Secretary
			 may transfer funds made available to the Employment and Training Administration
			 by this Act, either directly or through a set-aside, for technical assistance
			 services to grantees to Program Administration when it is
			 determined that those services will be more efficiently performed by Federal
			 employees.
				(including transfer of
		  funds)
				108.(a)The Secretary may reserve not more than 0.5
			 percent from each appropriation made available in this Act identified in
			 subsection (b) in order to carry out evaluations of any of the programs or
			 activities that are funded under such accounts. Any funds reserved under this
			 section shall be transferred to Departmental Management for use
			 by the Office of the Chief Evaluation Officer within the Department of Labor,
			 and shall be available for obligation through September 30, 2014: 
			 Provided, That such funds shall
			 only be available if the Chief Evaluation Officer of the Department of Labor
			 submits a plan to the Committees on Appropriations of the House of
			 Representatives and the Senate describing the evaluations to be carried out 15
			 days in advance of any transfer.
				(b)The accounts referred to in subsection (a)
			 are: Training and Employment Services, Office of Job
			 Corps, State Unemployment Insurance and Employment Service
			 Operations, Employee Benefits Security Administration,
			 Office of Workers' Compensation Programs, Wage and Hour
			 Division, Office of Federal Contract Compliance
			 Programs, Office of Labor-Management Standards,
			 Occupational Safety and Health Administration, Mine
			 Safety and Health Administration, and Veterans Employment and
			 Training.
				109.Of the funds appropriated under section
			 272(b) of the Trade Act of 1974 for each of fiscal years 2013 and 2014, the
			 Secretary may not reserve more than 3 percent of such funds to conduct
			 evaluations and provide technical assistance relating to the activities carried
			 out under section 271 of such Act, including activities carried out under such
			 section supported by the appropriations provided for fiscal years 2011 and
			 2012.
			110.(a)None of the amounts made available under
			 this Act may be used to promulgate, administer, enforce, or otherwise implement
			 the final rule entitled Temporary Non-Agricultural Employment of H–2B
			 Aliens in the United States published by the Department of Labor on
			 February 21, 2012 (77 Fed. Reg. 10038).
				(b)None of the amounts made available under
			 this Act may be used to promulgate, administer, enforce, or otherwise implement
			 the final rule entitled Wage Methodology for the Temporary
			 Non-Agricultural Employment H–2B Program published by the Department of
			 Labor on January 19, 2011 (76 Fed. Reg. 3452).
				TRANSFER OF COMPTROLLER GENERAL
		  AUTHORITIES
			111.(a)Authority of comptroller general To pay
			 wages and list contractors violating contracts40 U.S.C. 3144, is amended—
					(1)in the title, by striking of
			 Comptroller General; and
					(2)in subsection (a)(1), by striking
			 The Comptroller General and inserting The Secretary of
			 Labor.
					(b)Report of violations and withholding of
			 amounts for unpaid wages and liquidated damages40 U.S.C. 3703, is amended in subsection
			 (b)(3), by—
					(1)striking The Comptroller
			 General in the first sentence and inserting The Secretary of
			 Labor; and
					(2)striking the Comptroller
			 General in the second sentence and inserting the Secretary of
			 Labor.
					This title may be cited as the
		  Department of Labor Appropriations
		  Act, 2013.
			IIDepartment of health and human
			 services
			Health resources and services
		  administration
			Primary health careFor carrying out titles II and III of the
		  Public Health Service Act (referred to in this Act as the “PHS Act”) with
		  respect to primary health care and the Native Hawaiian Health Care Act of 1988,
		  $1,585,064,000, of which
		  $127,000 shall be available until expended for
		  facilities renovations at the Gillis W. Long Hansen's Disease Center: 
		  Provided, That no more than
		  $40,000 shall be available until expended for
		  carrying out the provisions of section 224(o) of the PHS Act, including
		  associated administrative expenses and relevant evaluations: 
		  Provided further, That
		  no more than $94,893,000 shall be available
		  until expended for carrying out the provisions of Public Law 104–73 and for
		  expenses incurred by the Department of Health and Human Services (referred to
		  in this Act as HHS) pertaining to administrative claims made
		  under such law: 
		  Provided further, That
		  all funds provided for Health Centers program, as defined by section 330 of the
		  PHS Act, by this Act or any other Act for fiscal year 2013 shall be obligated
		  by the Secretary of Health and Human Services (referred to in this title as
		  Secretary) by September 30, 2013, of which
		  $48,000,000 shall be awarded for base grant
		  adjustments to address the increased costs of care and implement quality
		  improvement activities.
			Health workforceFor carrying out titles III, VII, and VIII
		  of the PHS Act with respect to the health workforce, section 1128E of the
		  Social Security Act, and the Health Care Quality Improvement Act of 1986,
		  $727,862,000: 
		  Provided, That sections 747(c)(2),
		  751(j)(2), and the proportional funding amounts in paragraphs (1) through (4)
		  of section 756(e) of the PHS Act shall not apply to funds made available under
		  this heading: 
		  Provided further, That
		  for any program operating under section 751 of the PHS Act on or before January
		  1, 2009, the Secretary may waive any of the requirements contained in sections
		  751(d)(2)(A) and 751(d)(2)(B) of such Act for fiscal year 2013 and fiscal years
		  thereafter: 
		  Provided further, That
		  in addition to fees authorized by section 427(b) of the Health Care Quality
		  Improvement Act of 1986, fees shall be collected for the full disclosure of
		  information under such Act sufficient to recover the full costs of operating
		  the National Practitioner Data Bank and shall remain available until expended
		  to carry out that Act: 
		  Provided further, That
		  fees collected for the full disclosure of information under the Health
		  Care Fraud and Abuse Data Collection Program, authorized by section
		  1128E(d)(2) of the Social Security Act, shall be sufficient to recover the full
		  costs of operating the program, and shall remain available until expended to
		  carry out that Act: 
		  Provided further, That
		  fees collected for the disclosure of information under the information
		  reporting requirement program authorized by section 1921 of the Social Security
		  Act shall be sufficient to recover the full costs of operating the program and
		  shall remain available until expended to carry out that Act: 
		  Provided further, That
		  funds transferred to this account to carry out section 846 and subpart 3 of
		  part D of title III of the PHS Act may be used to make prior year adjustments
		  to awards made under such sections.
			Maternal and child healthFor carrying out titles III, XI, XII, and
		  XIX of the PHS Act with respect to maternal and child health, title V of the
		  Social Security Act, and section 712 of the American Jobs Creation Act of 2004,
		  $854,807,000: 
		  Provided, That notwithstanding
		  sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than
		  $73,489,000 shall be available for carrying out
		  special projects of regional and national significance pursuant to section
		  501(a)(2) of such Act and $10,276,000 shall be
		  available for projects described in paragraphs (A) through (F) of section
		  501(a)(3) of such Act.
			Ryan white HIV/AIDS programFor carrying out title XXVI of the PHS Act
		  with respect to the Ryan White HIV/AIDS program,
		  $2,397,178,000, of which
		  $2,056,898,000 shall remain available to the
		  Secretary through September 30, 2014, for parts A and B of title XXVI of the
		  PHS Act, and of which not less than $963,299,000
		  shall be for State AIDS Drug Assistance Programs under the authority of section
		  2616 or 311(c) of such Act: 
		  Provided, That in addition to
		  amounts provided herein, $25,000,000 shall be
		  available from amounts available under section 241 of the PHS Act to carry out
		  parts A, B, C, and D of title XXVI of the PHS Act to fund Special Projects of
		  National Significance under section 2691.
			Health care systemsFor carrying out titles III and XII of the
		  PHS Act with respect to health care systems, and the Stem Cell Therapeutic and
		  Research Act of 2005, $82,534,000: 
		  Provided, That the Secretary may
		  collect a fee of 0.1 percent of each purchase of 340B drugs from entities
		  participating in the Drug Pricing Program pursuant to section 340B of the PHS
		  Act to pay for the operating costs of such program: 
		  Provided further, That
		  fees pursuant to the 340B Drug Pricing Program shall be collected by
		  manufacturers at the time of sale, and shall be credited to this account, to
		  remain available until expended.
			Rural healthFor carrying out titles III and IV of the
		  PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine
		  Health and Safety Act, the Cardiac Arrest Survival Act of 2000, and sections
		  711 and 1820 of the Social Security Act,
		  $144,072,000, of which
		  $41,040,000 from general revenues,
		  notwithstanding section 1820(j) of the Social Security Act, shall be available
		  for carrying out the Medicare rural hospital flexibility grants program: 
		  Provided, That of the funds made
		  available under this heading for Medicare rural hospital flexibility grants,
		  $15,000,000 shall be available for the Small
		  Rural Hospital Improvement Grant Program for quality improvement and adoption
		  of health information technology and up to
		  $1,000,000 shall be to carry out section
		  1820(g)(6) of the Social Security Act, with funds provided for grants under
		  section 1820(g)(6) available for the purchase and implementation of telehealth
		  services, including pilots and demonstrations on the use of electronic health
		  records to coordinate rural veterans care between rural providers and the
		  Department of Veterans Affairs electronic health record system: 
		  Provided further, That
		  notwithstanding section 338J(k) of the PHS Act,
		  $10,036,000 shall be available for State Offices
		  of Rural Health.
			Family PlanningFor carrying out the program under title X
		  of the PHS Act to provide for voluntary family planning projects,
		  $293,870,000: 
		  Provided, That amounts provided to
		  said projects under such title shall not be expended for abortions, that all
		  pregnancy counseling shall be nondirective, and that such amounts shall not be
		  expended for any activity (including the publication or distribution of
		  literature) that in any way tends to promote public support or opposition to
		  any legislative proposal or candidate for public
		  office.
			Program managementFor program support in the Health Resources
		  and Services Administration, $162,517,000: 
		  Provided, That funds made available
		  under this heading may be used to supplement program support funding provided
		  under the headings “Primary Health Care”, “Health Workforce”, “Maternal and
		  Child Health”, “Ryan White HIV/AIDS Program”, “Health Care Systems”, and “Rural
		  Health”.
			Health education assistance loans program
		  accountSuch sums as may be
		  necessary to carry out the purpose of the program, as authorized by title VII
		  of the PHS Act. For administrative expenses to carry out the guaranteed loan
		  program, including section 709 of the PHS Act,
		  $2,807,000.
			Vaccine injury compensation program trust
		  fundFor payments from the
		  Vaccine Injury Compensation Program Trust Fund (the Trust Fund),
		  such sums as may be necessary for claims associated with vaccine-related injury
		  or death with respect to vaccines administered after September 30, 1988,
		  pursuant to subtitle 2 of title XXI of the PHS
		  Act, to remain available until expended: 
		  Provided, That for necessary
		  administrative expenses, not to exceed
		  $6,477,000 shall be available from the Trust
		  Fund to the Secretary.
			Centers for disease control and
		  prevention
			Immunization and respiratory
		  diseasesFor carrying out
		  titles II, III, VII, XVII, and XXI, and section 2821 of the PHS Act, titles II
		  and IV of the Immigration and Nationality Act, and section 501 of the Refugee
		  Education Assistance Act, with respect to immunization and respiratory
		  diseases, $576,083,000: 
		  Provided, That in addition to
		  amounts provided herein, $12,864,000 shall be
		  available from amounts available under section 241 of the PHS Act to carry out
		  the National Immunization Surveys.
			HIV/AIDS, viral hepatitis, sexually
		  transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, VII, XVII,
		  XXIII, and XXVI of the PHS Act with respect to HIV/AIDS, viral hepatitis,
		  sexually transmitted diseases, and tuberculosis prevention,
		  $1,101,934,000: 
		  Provided, That Centers for Disease
		  Control and Prevention (referred to in this title as CDC) and
		  State grant recipients may transfer up to ten percent of funds appropriated for
		  CDC HIV/AIDS and tuberculosis activities to address the overlapping epidemics
		  of HIV/AIDS, sexually transmitted infections, hepatitis, and tuberculosis by
		  improving program collaboration and providing integrated services in accordance
		  with priorities identified by the CDC: 
		  Provided further, That
		  with respect to the previous proviso, grantees shall submit a plan in writing
		  to the CDC and obtain the approval of the CDC to transfer such
		  funds.
			Emerging and zoonotic infectious
		  diseasesFor carrying out
		  titles II, III, VII, and XVII, and section 2821 of the PHS Act, titles II and
		  IV of the Immigration and Nationality Act, and section 501 of the Refugee
		  Education Assistance Act, with respect to emerging and zoonotic infectious
		  diseases, $269,274,000, of which
		  $1,000,000 shall remain available through
		  September 30, 2014 for costs related to persons quarantined or isolated under
		  Federal quarantine laws.
			Chronic disease prevention and health
		  promotionFor carrying out titles
		  II, III, VII, XI, XV, XVII, and XIX of the PHS Act with respect to chronic
		  disease prevention and health promotion,
		  $798,445,000: 
		  Provided, That funds appropriated
		  under this account may be available for making grants under section 1509 of the
		  PHS Act for not less than 21 States, tribes, or tribal
		  organizations.
			Birth defects, developmental disabilities,
		  disabilities and healthFor
		  carrying out titles II, III, VII, XI, and XVII of the PHS Act with respect to
		  birth defects, developmental disabilities, disabilities and health,
		  $134,500,000.
			Public Health Scientific
		  ServicesFor carrying out
		  titles II and III of the PHS Act with respect to health statistics,
		  surveillance, informatics, and workforce development,
		  $143,972,000: 
		  Provided, That in addition to
		  amounts provided herein, $247,769,000 shall be
		  available from amounts available under section 241 of the PHS Act to carry out
		  public health scientific services.
			Environmental healthFor carrying out titles II, III, VII, and
		  XVII of the PHS Act with respect to environmental health,
		  $114,667,000.
			Injury prevention and controlFor carrying out titles II, III, VII, and
		  XVII of the PHS Act with respect to injury prevention and control,
		  $137,693,000: 
		  Provided, That funds appropriated
		  under this heading may be used to fund evaluation, research, and pilot programs
		  for sexual violence prevention programs.
			Occupational safety and
		  healthFor carrying out titles
		  II, III, VII, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203,
		  301, 501, and 514 of the Federal Mine Safety and Health Act, section 13 of the
		  Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of
		  the Occupational Safety and Health Act, with respect to occupational safety and
		  health, $181,864,000: 
		  Provided, That in addition to
		  amounts provided herein, $110,724,000 shall be
		  available from amounts available under section 241 of the PHS
		  Act.
			Energy employees occupational illness
		  compensation program For
		  necessary expenses to administer the Energy Employees Occupational Illness
		  Compensation Program Act, $55,358,000, to remain
		  available until expended, of which $4,500,000
		  shall be for use by or in support of the Advisory Board on Radiation and Worker
		  Health (referred to under this heading as the Board) to carry
		  out its statutory responsibilities, including obtaining audits, technical
		  assistance, and other support from the Board's audit contractor with regard to
		  radiation dose estimation and reconstruction efforts, site profiles,
		  procedures, and review of Special Exposure Cohort petitions and evaluation
		  reports: 
		  Provided, That this amount shall be
		  available consistent with the provision regarding administrative expenses in
		  section 151(b) of division B, title I of Public Law
		  106–554.
			Global healthFor carrying out titles II, III, VII and
		  XVII of the PHS Act with respect to global health,
		  $362,594,000, of which
		  $117,118,000 for international HIV/AIDS shall
		  remain available through September 30, 2014, and of which
		  $10,000,000 shall remain available through
		  September 30, 2014, to support national public health institutes: 
		  Provided, That funds may be used
		  for purchase and insurance of official motor vehicles in foreign
		  countries.
			Public health preparedness and
		  responseFor carrying out
		  titles II, III, VII, and XVII of the PHS Act with respect to public health
		  preparedness and response, and for expenses necessary to support activities
		  related to countering potential biological, nuclear, radiological, and chemical
		  threats to civilian populations, $1,299,479,000,
		  of which $503,792,000 shall remain available
		  until expended for the Strategic National Stockpile under section 319F–2 of the
		  PHS Act.
			CDC-wide activities and program
		  supportFor carrying out
		  titles II, III, VII, XVII and XIX, and section 2821 of the PHS Act and for
		  cross-cutting activities and program support that supplement activities funded
		  under the headings “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral
		  Hepatitis, Sexually Transmitted Diseases, and Tuberculosis Prevention”,
		  “Emerging and Zoonotic Infectious Diseases”, “Chronic Disease Prevention and
		  Health Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and
		  Health”, “Environmental Health”, “Injury Prevention and Control”, “Occupational
		  Safety and Health”, “Energy Employees Occupational Illness Compensation
		  Program”, “Global Health”, “Public Health Preparedness and Response”, and
		  “Public Health Scientific Services”,
		  $593,193,000, of which
		  $383,529,000 shall be available until September
		  30, 2014, for business services, of which
		  $11,000,000 shall be available until September
		  30, 2016, for acquisition of property, equipment, construction and renovation
		  of facilities: 
		  Provided, That paragraphs (1)
		  through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to
		  funds appropriated under this heading and in all other accounts of the CDC: 
		  Provided further, That
		  funds appropriated under this heading and in all other accounts of CDC may be
		  used to support the purchase, hire, maintenance, and operation of aircraft for
		  use and support of the activities of CDC: 
		  Provided further, That
		  employees of CDC or the Public Health Service, both civilian and commissioned
		  officers, detailed to States, municipalities, or other organizations under
		  authority of section 214 of the PHS Act, or in overseas assignments, shall be
		  treated as non-Federal employees for reporting purposes only and shall not be
		  included within any personnel ceiling applicable to the Agency, Service, or HHS
		  during the period of detail or assignment: 
		  Provided further, That
		  CDC may use up to $10,000 from amounts
		  appropriated to CDC in this Act for official reception and representation
		  expenses when specifically approved by the Director of CDC: 
		  Provided further, That
		  in addition, such sums as may be derived from authorized user fees, which shall
		  be credited to the appropriation charged with the cost thereof: 
		  Provided further, That
		  with respect to the previous proviso, authorized user fees from the Vessel
		  Sanitation Program shall be available through September 30, 2014: 
		  Provided further, That
		  of the funds made available under this heading, up to
		  $1,000 per eligible employee of CDC shall be
		  made available until expended for Individual Learning
		  Accounts.
			National institutes of
		  health
			National cancer instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to cancer,
		  $5,084,227,000, of which up to
		  $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute—Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
			National heart, lung, and blood
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to cardiovascular, lung, and blood diseases, and
		  blood and blood products,
		  $3,085,390,000.
			National institute of dental and
		  craniofacial researchFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to dental and craniofacial diseases,
		  $409,449,000.
			National institute of diabetes and
		  digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to diabetes
		  and digestive and kidney disease,
		  $1,797,539,000.
			National institute of neurological
		  disorders and strokeFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to neurological disorders and stroke,
		  $1,629,631,000.
			National institute of allergy and
		  infectious diseases
			For carrying out section 301 and title IV of
		  the PHS Act with respect to allergy and infectious diseases,
		  $4,508,932,000.
			National institute of general medical
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to general medical sciences,
		  $2,387,112,000.
			Eunice kennedy shriver national institute
		  of child health and human developmentFor carrying out section 301 and title IV of
		  the PHS Act with respect to child
		  health and human development,
		  $1,324,603,000.
			National eye instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to eye
		  diseases and visual disorders,
		  $695,115,000.
			National institute of environmental health
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to environmental health sciences,
		  $686,103,000.
			National institute on agingFor carrying out section 301 and title IV of
		  the PHS Act with respect to aging,
		  $1,124,265,000.
			National institute of arthritis and
		  musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to arthritis
		  and musculoskeletal and skin diseases,
		  $537,233,000.
			National institute on deafness and other
		  communication disordersFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to deafness and other communication disorders,
		  $418,562,000.
			National institute of nursing
		  researchFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to nursing research,
		  $144,590,000.
			National institute on alcohol abuse and
		  alcoholismFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to alcohol abuse and alcoholism,
		  $458,489,000.
			National institute on drug
		  abuseFor carrying out section
		  301 and title IV of the PHS Act with
		  respect to drug abuse,
		  $1,057,196,000.
			National institute of mental
		  healthFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to mental health,
		  $1,483,687,000.
			National human genome research
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to human genome research,
		  $512,920,000.
			National institute of biomedical imaging
		  and bioengineeringFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to biomedical imaging and bioengineering research,
		  $337,917,000.
			National center for complementary and
		  alternative medicineFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to complementary and alternative medicine,
		  $128,318,000.
			National institute on minority health and
		  health disparitiesFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to minority health and health disparities research,
		  $280,236,000.
			John e. fogarty international
		  centerFor carrying out the
		  activities of the John E. Fogarty International Center (described in subpart 2
		  of part E of title IV of the PHS
		  Act),
		  $69,969,000.
			NATIONAL CENTER FOR ADVANCING TRANSLATIONAL
		  SCIENCESFor carrying out
		  section 301 and title IV of the PHS Act with respect to translational sciences,
		  $631,346,000: 
		  Provided, That up to
		  $40,000,000 shall be available to implement
		  section 402C of the PHS Act, relating to the Cures Acceleration
		  Network.
			National library of medicineFor carrying out section 301 and title IV of
		  the PHS Act with respect to health
		  information communications, $373,781,000, of
		  which $4,000,000 shall be available until
		  September 30, 2014, for improvement of information systems: 
		  Provided, That in fiscal year 2013,
		  the National Library of Medicine may enter into personal services contracts for
		  the provision of services in facilities owned, operated, or constructed under
		  the jurisdiction of the National Institutes of Health (referred to in this
		  title as NIH): 
		  Provided further, That
		  in addition to amounts provided herein,
		  $8,200,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the purposes of the
		  National Information Center on Health Services Research and Health Care
		  Technology established under section 478A of the PHS Act and related health
		  services.
			Office of the
		  director
			For carrying out the responsibilities of the
		  Office of the Director, NIH, $1,431,341,000, of
		  which up to $25,000,000 shall be used to carry
		  out section 213 of this Act: 
		  Provided, That funding shall be
		  available for the purchase of not to exceed 29 passenger motor vehicles for
		  replacement only: 
		  Provided further, That
		  NIH is authorized to collect third-party payments for the cost of clinical
		  services that are incurred in NIH research facilities and that such payments
		  shall be credited to the NIH Management Fund: 
		  Provided further, That
		  all funds credited to the NIH Management Fund shall remain available for one
		  fiscal year after the fiscal year in which they are deposited: 
		  Provided further, That
		  up to $165,000,000 shall be available for
		  continuation of the National Children’s Study: 
		  Provided further, That
		  $544,930,000 shall be available for the Common
		  Fund established under section 402A(c)(1) of the PHS Act: 
		  Provided further, That
		  of the funds provided $10,000 shall be for
		  official reception and representation expenses when specifically approved by
		  the Director of the NIH: 
		  Provided further, That
		  the Office of AIDS Research within the Office of the Director of the NIH may
		  spend up to $8,000,000 to make grants for
		  construction or renovation of facilities as provided for in section
		  2354(a)(5)(B) of the PHS Act.
			Buildings and facilitiesFor the study of, construction of,
		  renovation of, and acquisition of equipment for, facilities of or used by NIH,
		  including the acquisition of real property,
		  $125,308,000, to remain available until
		  September 30, 2017.
			Substance abuse and mental health services
		  administration
			MENTAL
		  HEALTH For carrying out
		  titles III, V, and XIX of the PHS Act with respect to mental health, and the
		  Protection and Advocacy for Individuals with Mental Illness Act,
		  $947,458,000: 
		  Provided, That notwithstanding
		  section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out
		  section 520A shall be available for carrying out section 1971 of the PHS Act: 
		   Provided further,
		  That in addition to amounts provided herein,
		  $21,039,000 shall be available under section 241
		  of the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to
		  fund section 1920(b) technical assistance, national data, data collection and
		  evaluation activities, and further that the total available under this Act for
		  section 1920(b) activities shall not exceed 5 percent of the amounts
		  appropriated for subpart I of part B of title XIX: 
		   Provided further,
		  That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated
		  under this Act for fiscal year 2013: 
		   Provided further,
		  That of the amount appropriated under this heading,
		  $48,713,000 shall be for the National Child
		  Traumatic Stress Initiative as described in section 582 of the PHS
		  Act.
			 SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of
		  the PHS Act with respect to substance abuse treatment and section 1922(a) of
		  the PHS Act with respect to substance abuse prevention,
		  $2,109,945,000: 
		  Provided, That in addition to
		  amounts provided herein, the following amounts shall be available under section
		  241 of the PHS Act: (1) $79,200,000 to carry out
		  subpart II of part B of title XIX of the PHS Act to fund section 1935(b)
		  technical assistance, national data, data collection and evaluation activities,
		  and further that the total available under this Act for section 1935(b)
		  activities shall not exceed 5 percent of the amounts appropriated for subpart
		  II of part B of title XIX; and (2) $2,000,000 to
		  evaluate substance abuse treatment programs.
			 SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS
		  Act with respect to substance abuse prevention,
		  $184,433,000.
			HEALTH SURVEILLANCE AND PROGRAM
		  SUPPORTFor program support
		  and cross-cutting activities that supplement activities funded under the
		  headings Mental Health, Substance Abuse
		  Treatment, and Substance Abuse Prevention in carrying
		  out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for
		  Individuals with Mental Illness Act in the Substance Abuse and Mental Health
		  Services Administration, $100,710,000: 
		  Provided, That in addition to
		  amounts provided herein, $27,428,000 shall be
		  available under section 241 of the PHS Act to supplement funds available to
		  carry out national surveys on drug abuse and mental health, to collect and
		  analyze program data, and to conduct public awareness and technical assistance
		  activities: 
		  Provided further,
		  That, in addition, fees may be collected for the costs associated with
		  additional publications, data, data tabulations, and data analysis completed
		  under title V of the PHS Act and provided to a public or private entity upon
		  request, which shall be credited to this appropriation and shall remain
		  available until expended for such purposes: 
		   Provided further,
		  That funds made available under this heading may be used to supplement program
		  support funding provided under the headings Mental Health,
		  Substance Abuse Treatment, and Substance Abuse
		  Prevention.
			Agency for healthcare research and
		  quality
			Healthcare research and
		  qualityFor carrying out
		  titles III and IX of the PHS Act,
		  part A of title XI of the Social Security
		  Act, and section 1013 of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003,
		  $364,053,000 shall be available from amounts
		  available under section 241 of the PHS Act, notwithstanding subsection 947(c)
		  of such Act: 
		  Provided, That in addition, amounts
		  received from Freedom of Information Act fees, reimbursable and interagency
		  agreements, and the sale of data shall be credited to this appropriation and
		  shall remain available until September 30, 2014.
			Centers for medicare and medicaid
		  services
			Grants to states for medicaidFor carrying out, except as otherwise
		  provided, titles XI and XIX of the Social
		  Security Act, $178,791,197,000, to
		  remain available until expended.
			For making, after May 31, 2013, payments to
		  States under title XIX or in the case of section 1928 on behalf of States under
		  title XIX of the Social Security Act
		  for the last quarter of fiscal year 2013 for unanticipated costs incurred for
		  the current fiscal year, such sums as may be
		  necessary.
			For making payments to States or in the case
		  of section 1928 on behalf of States under title XIX of the
		  Social Security Act for the first
		  quarter of fiscal year 2014, $106,335,631,000,
		  to remain available until expended.
			Payment under such title XIX may be made for
		  any quarter with respect to a State plan or plan amendment in effect during
		  such quarter, if submitted in or prior to such quarter and approved in that or
		  any subsequent quarter.
			Payments to health care trust
		  fundsFor payment to the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of
		  the Social Security Act, sections 103(c) and 111(d) of the Social Security
		  Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for
		  administrative expenses incurred pursuant to section 201(g) of the Social
		  Security Act,
		  $251,718,000,000.
			In addition, for making matching payments
		  under section 1844 and benefit payments under section 1860D–16 of the Social
		  Security Act that were not anticipated in budget estimates, such sums as may be
		  necessary.
			Program managementFor carrying out, except as otherwise
		  provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of
		  the PHS Act, the Clinical Laboratory
		  Improvement Amendments of 1988, and other responsibilities of the Centers for
		  Medicare and Medicaid Services, not to exceed
		  $4,370,112,000, to be transferred from the
		  Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical
		  Insurance Trust Fund, as authorized by section 201(g) of the
		  Social Security Act; together with all
		  funds collected in accordance with section 353 of the PHS Act and section
		  1857(e)(2) of the Social Security Act,
		  funds retained by the Secretary pursuant to section 302 of the Tax Relief and
		  Health Care Act of 2006; and such sums as may be collected from authorized user
		  fees and the sale of data, which shall be credited to this account and remain
		  available until September 30, 2018: 
		  Provided, That all funds derived in
		  accordance with 31 U.S.C. 9701 from organizations established under title XIII
		  of the PHS Act shall be credited to and available for carrying out the purposes
		  of this appropriation: 
		  Provided further, That
		  $11,150,000, to remain available through
		  September 30, 2014, shall be for contract costs for the Healthcare Integrated
		  General Ledger Accounting System: 
		  Provided further, That
		  the Secretary is directed to collect fees in fiscal year 2013 from Medicare
		  Advantage organizations pursuant to section 1857(e)(2) of the
		  Social Security Act and from eligible
		  organizations with risk-sharing contracts under section 1876 of that Act
		  pursuant to section 1876(k)(4)(D) of that Act.
			Health care fraud and abuse control
		  accountIn addition to amounts
		  otherwise available for program integrity and program management,
		  $610,000,000, to remain available through
		  September 30, 2014, to be transferred from the Federal Hospital Insurance Trust
		  Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized
		  by section 201(g) of the Social Security Act, of which
		  $409,697,693 shall be for the Centers for
		  Medicare and Medicaid Services Program Integrity Activities, including
		  administrative costs, to conduct oversight activities for the Medicare program,
		  including but not limited to Medicare Advantage and the Medicare Prescription
		  Drug Program authorized in title XVIII of the Social Security Act, and for
		  activities described in section 1893 of such Act and for Medicaid and
		  Children's Health Insurance Program integrity activities, of which
		  $102,499,971 shall be for the Department of
		  Health and Human Services Office of Inspector General to carry out fraud and
		  abuse activities authorized by section 1817(k)(3) of such Act, and of which
		  $97,802,336 shall be for the Department of
		  Justice to carry out fraud and abuse activities authorized by section
		  1817(k)(3) of such Act: 
		  Provided, That of the amount
		  provided under this heading, $311,000,000 is
		  provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget
		  and Emergency Deficit Control Act of 1985, as amended, and
		  $299,000,000 is additional new budget authority
		  specified for purposes of section 251(b)(2)(C) of such Act: 
		  Provided further, That
		  the report required by section 1817(k)(5) of the Social Security Act for fiscal
		  year 2013 shall include measures of the operational efficiency and impact on
		  fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the
		  funds provided by this appropriation.
			Administration for children and
		  families
			Payments to states for child support
		  enforcement and family support programsFor making payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the
		  Social Security Act and the Act of
		  July 5, 1960, $2,756,485,000, to remain
		  available until expended; and for such purposes for the first quarter of fiscal
		  year 2014, $1,100,000,000, to remain available
		  until expended.For making
		  payments to each State for carrying out the program of Aid to Families with
		  Dependent Children under title IV–A of the Social
		  Security Act before the effective date of the program of Temporary
		  Assistance for Needy Families with respect to such State, such sums as may be
		  necessary: 
		  Provided, That the sum of the
		  amounts available to a State with respect to expenditures under such title IV–A
		  in fiscal year 1997 under this appropriation and under such title IV–A as
		  amended by the Personal Responsibility and Work Opportunity Reconciliation Act
		  of 1996 shall not exceed the limitations under section 116(b) of such
		  Act.For making, after May 31 of
		  the current fiscal year, payments to States or other non-Federal entities under
		  titles I, IV–D, X, XI, XIV, and XVI of the Social
		  Security Act and the Act of July 5, 1960, for the last 3 months of
		  the current fiscal year for unanticipated costs, incurred for the current
		  fiscal year, such sums as may be necessary.
			Low income home energy
		  assistanceFor making payments
		  under subsections (b), (d), and (e) of section 2602 of the Low Income Home
		  Energy Assistance Act of 1981, $3,471,672,000,
		  of which $3,371,672,000 shall be for making
		  payments under subsections (b) and (d) of such section; and of which
		  $100,000,000 shall be for making payments under
		  subsection (e) of such section, to be made notwithstanding the designation
		  requirements of such subsection: 
		  Provided, That all but
		  $482,000,000 of the amount provided in this
		  section for subsections (b) and (d) shall be allocated as though the total
		  appropriation for such payments for fiscal year 2013 was less than
		  $1,975,000,000: 
		  Provided further, That
		  notwithstanding section 2609A(a), of the amounts appropriated under section
		  2602(b), not more than $3,000,000 of such
		  amounts may be reserved by the Secretary for technical assistance, training,
		  and monitoring of program activities for compliance with internal controls,
		  policies and procedures.
			Refugee and entrant
		  assistanceFor necessary
		  expenses for refugee and entrant assistance activities authorized by section
		  414 of the Immigration and Nationality
		  Act and section 501 of the Refugee Education Assistance Act of 1980,
		  for carrying out section 462 of the Homeland Security Act of 2002, section 235
		  of the William Wilberforce Trafficking Victims Protection Reauthorization Act
		  of 2008, and the Trafficking Victims Protection Act of 2000, for costs
		  associated with the care and placement of unaccompanied alien children, and for
		  carrying out the Torture Victims Relief Act of 1998,
		  $805,358,000, of which up to
		  $9,775,000 shall be available to carry out the
		  Trafficking Victims Protection Act of 2000: 
		  Provided, That funds appropriated
		  under this heading pursuant to section 414(a) of the
		  Immigration and Nationality Act,
		  section 462 of the Homeland Security Act of 2002, section 235 of the William
		  Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the
		  Trafficking Victims Protection Act of 2000 for fiscal year 2013 shall be
		  available for the costs of assistance provided and other activities to remain
		  available through September 30, 2015.
			Payments to states for the child care and
		  development block grantFor
		  carrying out the Child Care and Development
		  Block Grant Act of 1990 (CCDBG Act),
		  $2,438,313,000 shall be used to supplement, not
		  supplant State general revenue funds for child care assistance for low-income
		  families: 
		  Provided, That
		  $19,396,000 shall be available for child care
		  resource and referral and school-aged child care activities, of which
		  $1,000,000 shall be available to the Secretary
		  for a competitive grant for the operation of a national toll free referral line
		  and Web site to develop and disseminate child care consumer education
		  information for parents and help parents access child care in their local
		  community: 
		  Provided further,
		  That, in addition to the amounts required to be reserved by the States under
		  section 658G of the CCDBG Act, $290,698,000
		  shall be reserved by the States for activities authorized under section 658G,
		  of which $106,611,000 shall be for activities
		  that improve the quality of infant and toddler care: 
		  Provided further, That
		  in addition to the amounts in the previous proviso,
		  $90,000,000 shall be made available, using the
		  allocation formula in section 658O of the CCDBG Act, for grants to each State,
		  territory, and Indian tribe that submits a plan to be approved by the Secretary
		  demonstrating how it will use these funds to enhance the skills, knowledge,
		  credentials, and compensation of the child care workforce: 
		  Provided further, That
		  $9,871,000 shall be for use by the Secretary for
		  child care research, demonstration, and evaluation
		  activities.
			Social services block grantFor making grants to States pursuant to
		  section 2002 of the Social Security
		  Act, $1,700,000,000: 
		  Provided, That notwithstanding
		  subparagraph (B) of section 404(d)(2) of such Act, the applicable percent
		  specified under such subparagraph for a State to carry out State programs
		  pursuant to title XX–A of such Act shall be 10
		  percent.
			Children and families services
		  programs
			For carrying out, except as otherwise
		  provided, the Runaway and Homeless Youth
		  Act, the Head Start Act,
		  the Child Abuse Prevention and Treatment
		  Act, sections 303 and 313 of the Family Violence Prevention and
		  Services Act, the Native American Programs Act of 1974, title II of the Child
		  Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption
		  opportunities), the Abandoned Infants Assistance Act of 1988, part B–1 of title
		  IV and sections 413, 1110, and 1115 of the Social
		  Security Act; for making payments under the Community Services Block
		  Grant Act (CSBG Act), sections 439(i), 473B, and 477(i) of the
		  Social Security Act, and the Assets
		  for Independence Act; for necessary administrative expenses to carry out such
		  Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the
		  Social Security Act, the Act of July
		  5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the
		  Immigration and Nationality Act, and
		  section 501 of the Refugee Education Assistance Act of 1980; and for the
		  administration of prior year obligations made under the Developmental
		  Disabilities Assistance and Bill of Rights Act and the Help America Vote Act of
		  2002, $9,818,982,000, of which
		  $39,346,000, to remain available through
		  September 30, 2014, shall be for grants to States for adoption incentive
		  payments, as authorized by section 473A of the Social Security Act and may be made for
		  adoptions completed before September 30, 2013: 
		  Provided, That
		  $8,038,544,000 shall be for making payments
		  under the Head Start Act: 
		  Provided further, That
		  of the amount in the previous proviso,
		  $7,968,543,933 shall be available for payments
		  under section 640 of the Head Start Act at the same level of such payments for
		  fiscal year 2012: 
		  Provided further, That
		  of the remaining amount for making payments under the Head Start Act under this
		  heading, notwithstanding any other provision of law,
		  $25,000,000 shall be available for allocation by
		  the Secretary to supplement activities described in paragraphs (7)(B) and (9)
		  of section 641(c) of such Act under the Designation Renewal System, established
		  under the authority of sections 641(c)(7), 645A(b)(12) and 645A(d) of such Act,
		  and $45,000,000 shall be available for carrying
		  out the cost of living adjustment described in section 640(a)(3)(A)(ii)(II)(aa)
		  of such Act: 
		  Provided further, That
		  amounts allocated to Head Start grantees at the discretion of the Secretary to
		  supplement activities pursuant to the previous proviso shall not be included in
		  calculation of the base grant in subsequent fiscal years, as
		  such term is used in section 640(a)(7)(A) of the Head Start Act: 
		  Provided further, That
		  $713,282,000 shall be for making payments under
		  the CSBG Act: 
		   Provided further,
		  That $36,274,000 shall be for sections 680 and
		  678E(b)(2) of the CSBG Act, of which not less than
		  $29,943,000 shall be for section 680(a)(2) and
		  not less than $5,981,000 shall be for section
		  680(a)(3)(B) of such Act: 
		  Provided further, That
		  in addition to amounts provided herein,
		  $5,762,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the provisions of
		  section 1110 of the Social Security
		  Act: 
		  Provided further, That
		  to the extent Community Services Block Grant funds are distributed as grant
		  funds by a State to an eligible entity as provided under the CSBG Act, and have
		  not been expended by such entity, they shall remain with such entity for
		  carryover into the next fiscal year for expenditure by such entity consistent
		  with program purposes: 
		  Provided further, That
		  the Secretary shall establish procedures regarding the disposition of
		  intangible assets and program income that permit such assets acquired with, and
		  program income derived from, grant funds authorized under section 680 of the
		  CSBG Act to become the sole property of such grantees after a period of not
		  more than 12 years after the end of the grant period for any activity
		  consistent with section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That
		  intangible assets in the form of loans, equity investments and other debt
		  instruments, and program income may be used by grantees for any eligible
		  purpose consistent with section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That
		  these procedures shall apply to such grant funds made available after November
		  29, 1999: 
		  Provided further, That
		  funds appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations: 
		  Provided further, That
		  to the extent funds provided in this Act for the Assets for Independence Act
		  are distributed as grant funds to a qualified entity and have not been expended
		  by such entity within three years after the date of award, such funds may be
		  recaptured and reallocated among other qualified entities, to remain available
		  to such other qualified entities for five years: 
		  Provided further,
		  That, notwithstanding section 414(e) of the Assets for Independence Act, the
		  Secretary may award up to $1,000,000 to support
		  evidence-based research to evaluate the demonstration project: 
		  Provided further, That
		  section 303(a)(2)(A)(i) of the Family Violence Prevention and Services Act
		  shall not apply to amounts provided herein: 
		  Provided further, That
		  $1,992,000 shall be for a human services case
		  management system for federally declared disasters, to include a comprehensive
		  national case management contract and Federal costs of administering the
		  system: 
		  Provided further, That
		  up to $2,000,000 shall be for improving the
		  Public Assistance Reporting Information System, including grants to States to
		  support data collection for a study of the system's
		  effectiveness.
			Promoting Safe and Stable
		  FamiliesFor carrying out
		  section 436 of the Social Security
		  Act, $345,000,000 and in addition,
		  for carrying out section 437 of such Act,
		  $63,065,000.
			Payments for foster care and
		  permanencyFor making payments
		  to States or other non-Federal entities under title IV–E of the
		  Social Security Act,
		  $4,810,000,000.For making payments to States or other
		  non-Federal entities under title IV–E of the Social Security Act, for the first quarter of
		  fiscal year 2014, $2,200,000,000.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under section 474
		  of title IV–E of the Social Security
		  Act, for the last 3 months of the current fiscal year for
		  unanticipated costs, incurred for the current fiscal year, such sums as may be
		  necessary.
			Administration for community
		  living
			Aging and disability services
		  programs
			(including transfer of
		  funds)
			For carrying out, to the extent not
		  otherwise provided, the Older Americans Act of 1965 (OAA), section 398 and
		  title XXIX of the PHS Act, section 119 of the Medicare Improvements for
		  Patients and Providers Act of 2008, title XX–B of the Social Security Act, the
		  Developmental Disabilities Assistance and Bill of Rights Act, section 291 of
		  the Help America Vote Act of 2002, for necessary administrative expenses to
		  carry out section 393D of the PHS Act, and for Department-wide coordination of
		  policy and program activities that assist individuals with disabilities,
		  $1,655,990,000, together with
		  $52,115,000 to be transferred from the Federal
		  Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
		  Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act
		  of 1990: 
		  Provided, That amounts appropriated
		  under this heading may be used for grants to States under section 361 of the
		  OAA only for disease prevention and health promotion programs and activities
		  which have been demonstrated through rigorous evaluation to be evidence-based
		  and effective: 
		  Provided further,
		  That, notwithstanding section 206(g) of the OAA, up to 1 percent of amounts
		  appropriated to carry out programs authorized under title III of such Act shall
		  be available for conducting evaluations, training and technical assistance: 
		  Provided further, That
		  none of the funds provided shall be used to carry out sections 1701 and 1703 of
		  the PHS Act (with respect to chronic disease self-management activity grants),
		  except that such funds may be used for necessary expenses associated with
		  administering any such grants awarded prior to the date of the enactment of
		  this Act: 
		  Provided further, That
		  the total amount available for fiscal year 2013 under this and any other Act to
		  carry out activities related to Aging and Disability Resource Centers under
		  subsections (a)(20)(B)(iii) and (b)(8) of section 202 of the OAA shall not
		  exceed the amount obligated for such purposes for fiscal year 2010 from funds
		  available under Public Law 111–117: 
		  Provided further, That
		  notwithstanding any other provision of this Act, funds made available under
		  this heading to carry out section 311 of the OAA may be transferred to the
		  Secretary of Agriculture in accordance with such
		  section.
			Office of the
		  secretary
			General departmental
		  management
			For necessary expenses, not otherwise
		  provided, for general departmental management, including hire of passenger
		  motor vehicles, and for carrying out titles III, XVII, and XXI of the PHS Act,
		  the United States-Mexico Border Health Commission Act, and research studies
		  under section 1110 of the Social Security
		  Act, $466,428,000, together with
		  $69,211,000 from the amounts available under
		  section 241 of the PHS Act to carry out national health or human services
		  research and evaluation activities: 
		  Provided, That of this amount,
		  $53,681,000 shall be for minority AIDS
		  prevention and treatment activities: 
		  Provided further, That
		  of the funds made available under this heading,
		  $104,592,000 shall be for making competitive
		  contracts and grants to public and private entities to fund medically accurate
		  and age appropriate programs that reduce teen pregnancy and for the Federal
		  costs associated with administering and evaluating such contracts and grants,
		  of which not less than $75,000,000 shall be for
		  replicating programs that have been proven effective through rigorous
		  evaluation to reduce teenage pregnancy, behavioral risk factors underlying
		  teenage pregnancy, or other associated risk factors, of which not less than
		  $25,000,000 shall be available for research and
		  demonstration grants to develop, replicate, refine, and test additional models
		  and innovative strategies for preventing teenage pregnancy, and of which any
		  remaining amounts shall be available for training and technical assistance,
		  evaluation, outreach, and additional program support activities: 
		  Provided further, That
		  of the amounts provided under this heading from amounts available under section
		  241 of the PHS Act, $8,455,000 shall be
		  available to carry out evaluations (including longitudinal evaluations) of
		  teenage pregnancy prevention approaches: 
		  Provided further, That
		  of the funds made available under this heading,
		  $3,500,000 is for strengthening the Department's
		  acquisition workforce capacity and capabilities: 
		  Provided further, That
		  with respect to the previous proviso, such funds shall be available for
		  training, recruitment, retention and hiring members of the acquisition
		  workforce as defined by the Office of Federal Procurement Policy Act, as
		  amended, and for information technology in support of acquisition workforce
		  effectiveness or for management solutions to improve acquisition
		  management.
			Office of medicare hearings and
		  appealsFor expenses necessary
		  for administrative law judges responsible for hearing cases under title XVIII
		  of the Social Security Act (and
		  related provisions of title XI of such Act),
		  $79,908,000, to be transferred in appropriate
		  part from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
			Office of the national coordinator for
		  health information technologyFor expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology,
		  $16,415,000: 
		  Provided, That in addition to
		  amounts provided herein, $49,842,000 shall be
		  available from amounts available under section 241 of the
		  PHS
		  Act.
			Office of inspector generalFor expenses necessary for the Office of
		  Inspector General, including the hire of passenger motor vehicles for
		  investigations, in carrying out the provisions of the Inspector General Act of
		  1978, $55,483,000: 
		  Provided, That of such amount,
		  necessary sums shall be available for providing protective services to the
		  Secretary and investigating non-payment of child support cases for which
		  non-payment is a Federal offense under 18 U.S.C. 228: 
		  Provided further, That
		  at least 40 percent of the funds provided in this Act for the Office of
		  Inspector General shall be used only for investigations, audits, and
		  evaluations pertaining to the discretionary programs funded in this
		  Act.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights,
		  $38,966,000.
			Retirement pay and medical benefits for
		  commissioned officersFor
		  retirement pay and medical benefits of Public Health Service Commissioned
		  Officers as authorized by law, for payments under the Retired Serviceman's
		  Family Protection Plan and Survivor Benefit Plan, and for medical care of
		  dependents and retired personnel under the Dependents' Medical Care Act, such
		  amounts as may be required during the current fiscal
		  year.
			Public health and social services emergency
		  fund
			(including transfer of funds)For expenses necessary to support activities
		  related to countering potential biological, nuclear, radiological, chemical,
		  and cybersecurity threats to civilian populations, and for other public health
		  emergencies, $588,220,000; of which
		  $5,000,000 shall remain available until
		  September 30, 2015, to support emergency operations and of which
		  $20,000,000 shall remain available until
		  expended for the purpose of funding a strategic investment corporation
		  established to further the purposes of section 319L of the PHS Act to foster
		  innovation in the development of medical countermeasures; and of which up to
		  $5,000,000 shall remain available through
		  September 30, 2015 to support the delivery of medical
		  countermeasures.
			From funds transferred to this account
		  pursuant to the fourth paragraph under this heading in Public Law 111–117, up
		  to $415,000,000 shall be available for expenses
		  necessary to support advanced research and development pursuant to section 319L
		  of the PHS Act, and other administrative expenses of the Biomedical Advanced
		  Research and Development Authority to support additional advanced research and
		  development: 
		  Provided, That funds provided under
		  this heading for the purpose of acquisition of security countermeasures may be
		  used and shall be in addition to any other funds available for such purpose: 
		  Provided further, That
		  products purchased with funds provided under this heading may, at the
		  discretion of the Secretary, be deposited in the Strategic National Stockpile
		  pursuant to section 319F–2 of the PHS Act.In addition, for expenses necessary for
		  replacement of building leases and associated renovation costs for Public
		  Health Service agencies and other components of the Department of Health and
		  Human Services, including relocation and fit-out costs,
		  $17,000,000, to remain available until
		  expended.
			General
		  provisions
			201.Funds appropriated in this title shall be
			 available for not to exceed $50,000 for official
			 reception and representation expenses when specifically approved by the
			 Secretary.
			202.The Secretary shall make available through
			 assignment not more than 60 employees of the Public Health Service to assist in
			 child survival activities and to work in AIDS programs through and with funds
			 provided by the Agency for International Development, the United Nations
			 International Children's Emergency Fund or the World Health
			 Organization.
			203.None of the funds appropriated in this
			 title shall be used to pay the salary of an individual, through a grant or
			 other extramural mechanism, at a rate in excess of Executive Level II.
			204.None of the funds appropriated in this Act
			 may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided
			 for in this Act, or for other taps and assessments made by any office located
			 in HHS, prior to the preparation and submission of a report by the Secretary to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 detailing the planned uses of such funds.
			205.Notwithstanding section 241(a) of the
			 PHS Act, such portion as the
			 Secretary shall determine, but not more than 2.5 percent, of any amounts
			 appropriated for programs authorized under such Act shall be made available for
			 the evaluation (directly, or by grants or contracts) of the implementation and
			 effectiveness of such programs.
				(transfer of
		  funds)
				206.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for HHS
			 in this Act may be transferred between appropriations, but no such
			 appropriation shall be increased by more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
				(transfer of
		  funds)
				207.The Director of the NIH, jointly with the
			 Director of the Office of AIDS Research, may transfer up to 3 percent among
			 institutes and centers from the total amounts identified by these two Directors
			 as funding for research pertaining to the human immunodeficiency virus: 
			 Provided, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
				(transfer of
		  funds)
				208.Of the amounts made available in this Act
			 for NIH, the amount for research related to the human immunodeficiency virus,
			 as jointly determined by the Director of NIH and the Director of the Office of
			 AIDS Research, shall be made available to the Office of AIDS
			 Research account. The Director of the Office of AIDS Research shall
			 transfer from such account amounts necessary to carry out section 2353(d)(3) of
			 the PHS Act.
			209.None of the funds appropriated in this Act
			 may be made available to any entity under title X of the
			 PHS Act unless the applicant for the
			 award certifies to the Secretary that it encourages family participation in the
			 decision of minors to seek family planning services and that it provides
			 counseling to minors on how to resist attempts to coerce minors into engaging
			 in sexual activities.
			210.Notwithstanding any other provision of law,
			 no provider of services under title X of the PHS
			 Act shall be exempt from any State law requiring notification or the
			 reporting of child abuse, child molestation, sexual abuse, rape, or
			 incest.
			211.None of the funds appropriated by this Act
			 (including funds appropriated to any trust fund) may be used to carry out the
			 Medicare Advantage program if the Secretary denies participation in such
			 program to an otherwise eligible entity (including a Provider Sponsored
			 Organization) because the entity informs the Secretary that it will not
			 provide, pay for, provide coverage of, or provide referrals for abortions: 
			 Provided, That the Secretary
			 shall make appropriate prospective adjustments to the capitation payment to
			 such an entity (based on an actuarially sound estimate of the expected costs of
			 providing the service to such entity's enrollees): 
			 Provided further,
			 That nothing in this section shall be construed to change the Medicare
			 program's coverage for such services and a Medicare Advantage organization
			 described in this section shall be responsible for informing enrollees where to
			 obtain information about all Medicare covered services.
			212.In order for HHS to carry out international
			 health activities, including HIV/AIDS and other infectious disease, chronic and
			 environmental disease, and other health activities abroad during fiscal year
			 2013:
				(1)The Secretary may exercise authority
			 equivalent to that available to the Secretary of State in section 2(c) of the
			 State Department Basic Authorities Act of
			 1956. The Secretary shall consult with the Secretary of State and
			 relevant Chief of Mission to ensure that the authority provided in this section
			 is exercised in a manner consistent with section 207 of the
			 Foreign Service Act of 1980 and
			 other applicable statutes administered by the Department of State.
				(2)The Secretary is authorized to provide such
			 funds by advance or reimbursement to the Secretary of State as may be necessary
			 to pay the costs of acquisition, lease, alteration, renovation, and management
			 of facilities outside of the United States for the use of HHS. The Department
			 of State shall cooperate fully with the Secretary to ensure that HHS has
			 secure, safe, functional facilities that comply with applicable regulation
			 governing location, setback, and other facilities requirements and serve the
			 purposes established by this Act. The Secretary is authorized, in consultation
			 with the Secretary of State, through grant or cooperative agreement, to make
			 available to public or nonprofit private institutions or agencies in
			 participating foreign countries, funds to acquire, lease, alter, or renovate
			 facilities in those countries as necessary to conduct programs of assistance
			 for international health activities, including activities relating to HIV/AIDS
			 and other infectious diseases, chronic and environmental diseases, and other
			 health activities abroad.
				(3)The Secretary is authorized to provide to
			 personnel appointed or assigned by the Secretary to serve abroad, allowances
			 and benefits similar to those provided under chapter 9 of title I of the
			 Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to
			 such regulations prescribed by the Secretary. The Secretary is further
			 authorized to provide locality-based comparability payments (stated as a
			 percentage) up to the amount of the locality-based comparability payment
			 (stated as a percentage) that would be payable to such personnel under section
			 5304 of title 5, United States Code if such personnel's official duty station
			 were in the District of Columbia. Leaves of absence for personnel under this
			 subsection shall be on the same basis as that provided under subchapter I of
			 chapter 63 of title 5, United States Code, or section 903 of the Foreign
			 Service Act of 1980, to individuals serving in the Foreign Service.
				213.(a)AuthorityNotwithstanding any other provision of law,
			 the Director of NIH (Director) may use funds available under
			 section 402(b)(7) or 402(b)(12) of the PHS
			 Act to enter into transactions (other than contracts, cooperative
			 agreements, or grants) to carry out research identified pursuant to such
			 section 402(b)(7) (pertaining to the Common Fund) or research and activities
			 described in such section 402(b)(12).
				(b)Peer reviewIn entering into transactions under
			 subsection (a), the Director may utilize such peer review procedures (including
			 consultation with appropriate scientific experts) as the Director determines to
			 be appropriate to obtain assessments of scientific and technical merit. Such
			 procedures shall apply to such transactions in lieu of the peer review and
			 advisory council review procedures that would otherwise be required under
			 sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the
			 PHS Act.
				214.Funds which are available for Individual
			 Learning Accounts for employees of CDC and the Agency for Toxic Substances and
			 Disease Registry (ATSDR) may be transferred to appropriate accounts of CDC, to
			 be available only for Individual Learning Accounts: 
			 Provided, That such funds may be
			 used for any individual full-time equivalent employee while such employee is
			 employed either by CDC or ATSDR.
			215.Notwithstanding any other provisions of
			 law, discretionary funds made available in this Act may be used to continue
			 operating the Council on Graduate Medical Education established by section 301
			 of Public Law 102–408.
			216.Not to exceed
			 $45,000,000 of funds
			 appropriated by this Act to the institutes and centers of the National
			 Institutes of Health may be used for alteration, repair, or improvement of
			 facilities, as necessary for the proper and efficient conduct of the activities
			 authorized herein, at not to exceed $3,500,000
			 per project.
				(transfer of
		  funds)
				217.Of the amounts made available for NIH, 1
			 percent of the amount made available for National Research Service Awards
			 (NRSA) shall be made available to the Administrator of the Health Resources and
			 Services Administration to make NRSA awards for research in primary medical
			 care to individuals affiliated with entities who have received grants or
			 contracts under section 747 of the PHS
			 Act, and 1 percent of the amount made available for NRSA shall be
			 made available to the Director of the Agency for Healthcare Research and
			 Quality to make NRSA awards for health service research.
			218.(a)The Secretary shall establish a publicly
			 accessible Web site to provide information regarding the uses of funds made
			 available under section 4002 of Public Law 111–148.
				(b)With respect to funds provided under
			 section 4002 of PPACA, the Secretary shall include on the Web site established
			 under subsection (a) at a minimum the following information:
					(1)In the case of each transfer of funds under
			 section 4002(c), a statement indicating the program or activity receiving
			 funds, the operating division or office that will administer the funds, and the
			 planned uses of the funds, to be posted not later than the day after the
			 transfer is made.
					(2)Identification (along with a link to the
			 full text) of each funding opportunity announcement, request for proposals, or
			 other announcement or solicitation of proposals for grants, cooperative
			 agreements, or contracts intended to be awarded using such funds, to be posted
			 not later than the day after the announcement or solicitation is issued.
					(3)Identification of each grant, cooperative
			 agreement, or contract with a value of $25,000
			 or more awarded using such funds, including the purpose of the award and the
			 identity of the recipient, to be posted not later than 5 days after the award
			 is made.
					(4)A report detailing the uses of all funds
			 transferred under section 4002(c) during the fiscal year, to be posted not
			 later than 90 days after the end of the fiscal year.
					(c)With respect to awards made in fiscal years
			 2012 and 2013, the Secretary shall also include on the Web site established
			 under subsection (a), semi-annual reports from each entity awarded a grant,
			 cooperative agreement, or contract from such funds with a value of
			 $25,000 or more, summarizing the activities
			 undertaken and identifying any sub-grants or sub-contracts awarded (including
			 the purpose of the award and the identity of the recipient), to be posted not
			 later than 30 days after the end of each 6-month period.
				(d)In carrying out this section, the Secretary
			 shall:
					(1)present the information required in
			 subsection (b)(1) on a single webpage or on a single database;
					(2)ensure that all information required in
			 this section is directly accessible from the single webpage or database;
			 and
					(3)ensure that all information required in
			 this section is able to be organized by program or State.
					(including rescission of
		  funds)
			219.(a)A state shall be entitled to receive a
			 grant under section 510 of the Social Security Act for fiscal year 2013 only if
			 the Department of Health and Human Services receives an application under
			 section 505(a) of such Act for such fiscal year by no later than September 20,
			 2013.
				(b)RescissionThe remaining unobligated balances of the
			 amount appropriated for fiscal year 2013 by section 510(d) of such Act for
			 which no application has been received by September 20, 2013, shall be
			 rescinded as of September 27, 2013.
				220.(a)Within 45 days of enactment of this Act,
			 the Secretary shall transfer funds appropriated under section 4002 of the
			 Patient Protection and Affordable Care Act of 2010 to the accounts specified,
			 in the amounts specified, and for the activities specified under the heading
			 Prevention and Public Health Fund in the committee report of the
			 Senate accompanying this Act.
				(b)Notwithstanding section 4002(c) of the
			 Patient Protection and Affordable Care Act of 2010, the Secretary may not
			 further transfer these amounts.
				(c)Funds transferred for activities authorized
			 under section 2821 of the PHS Act shall be made available without reference to
			 section 2821(b) of such Act.
				221.The Director of the CDC, or the
			 Administrator of the Agency for Toxic Substances and Disease Registry, may
			 detail staff without reimbursement for up to 180 days, to support the CDC
			 response to a public health emergency or urgent public health event that
			 involves activation of the Emergency Operations Center at the CDC.
			222.(a)The Secretary shall publish in the fiscal
			 year 2014 budget justification and on Departmental Web sites information
			 concerning the employment of full-time equivalent Federal employees or
			 contractors for the purposes of implementing, administering, enforcing, or
			 otherwise carrying out the provisions of the PPACA, and the amendments made by
			 that Act, in the proposed fiscal year and the 3 prior fiscal years.
				(b)With respect to employees or contractors
			 supported by all funds appropriated for purposes of carrying out the PPACA (and
			 the amendments made by that Act), the Secretary shall include, at a minimum,
			 the following information:
					(1)For each such fiscal year, the section of
			 such Act under which such funds were appropriated, a statement indicating the
			 program, project, or activity receiving such funds, the Federal operating
			 division or office that administers such program, and the amount of funding
			 received in discretionary or mandatory appropriations.
					(2)For each such fiscal year, the number of
			 full-time equivalent employees or contracted employees assigned to each
			 authorized and funded provision detailed in accordance with paragraph
			 (1).
					(c)In carrying out this section, the Secretary
			 may exclude from the report employees or contractors who:
					(1)Are supported through appropriations
			 enacted in laws other than PPACA and work on programs that existed prior to the
			 passage of PPACA;
					(2)spend less than 50 percent of their time on
			 activities funded by or newly authorized in PPACA;
					(3)or who work on contracts for which FTE
			 reporting is not a requirement of their contract, such as fixed-price
			 contracts.
					223.Not later than 7 days after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall respond
			 in full to the following congressional inquiries:
				(1)The letter dated February 28, 2012, from
			 the Chairman and Ranking Member of the Subcommittee on Contracting Oversight of
			 the Committee on Homeland Security and Governmental Affairs of the Senate,
			 requesting certain information regarding Department of Health and Human
			 Services contracts for the acquisition of public relations, publicity,
			 advertising, communications, or similar services.
				(2)The follow-up letter dated May 22, 2012,
			 from the Ranking Member of the Subcommittee on Contracting Oversight of the
			 Committee on Homeland Security and Governmental Affairs of the Senate,
			 requesting information regarding a reported
			 $20,000,000 Department of Health and Human
			 Services contract with a public relations firm.
				This title may be cited as the
		  Department of Health and Human
		  Services Appropriations Act,
		  2013.
			IIIDepartment of Education
			Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary
		  Education Act of 1965 (referred to in this Act as
		  ESEA) and section 418A of the Higher Education Act of 1965 (referred to in
		  this Act as HEA),
		  $15,840,103,000, of which
		  $4,908,013,000 shall become available on July 1,
		  2013, and shall remain available through September 30, 2014, and of which
		  $10,841,177,000 shall become available on
		  October 1, 2013, and shall remain available through September 30, 2014, for
		  academic year 2013–2014: 
		  Provided, That
		  $6,577,904,000 shall be for basic grants under
		  section 1124 of the ESEA: 
		  Provided further, That
		  up to $3,984,000 of these funds shall be
		  available to the Secretary of Education (referred to in this title as
		  Secretary) on October 1, 2012, to obtain annually updated local
		  educational agency-level census poverty data from the Bureau of the Census: 
		  Provided further, That
		  $1,362,301,000 shall be for concentration grants
		  under section 1124A of the ESEA: 
		  Provided further, That
		  $3,338,126,000 shall be for targeted grants
		  under section 1125 of the ESEA: 
		  Provided further, That
		  $3,338,126,000 shall be for education finance
		  incentive grants under section 1125A of the ESEA: 
		  Provided further, That
		  funds available under sections 1124, 1124A, 1125 and 1125A of the ESEA may be
		  used to provide homeless children and youths with services not ordinarily
		  provided to other students under those sections, including supporting the
		  liaison designated pursuant to section 722(g)(1)(J)(ii) of the McKinney-Vento
		  Homeless Assistance Act, and providing transportation pursuant to section
		  722(g)(1)(J)(iii) of such Act: 
		  Provided further, That
		  $1,594,000 shall be to carry out sections 1501
		  and 1503 of the ESEA: 
		  Provided further, That
		  $533,552,000 shall be available for school
		  improvement grants under section 1003(g) of the ESEA, which shall be allocated
		  by the Secretary through the formula described in section 1003(g)(2) and shall
		  be used consistent with the requirements of section 1003(g), except that State
		  and local educational agencies may use such funds to serve any school eligible
		  to receive assistance under part A of title I that has not made adequate yearly
		  progress for at least 2 years or is in the State's lowest quintile of
		  performance based on proficiency rates and, in the case of secondary schools,
		  priority shall be given to those schools with graduation rates below 60
		  percent: 
		  Provided further, That
		  funds available for school improvement grants may be used by a local
		  educational agency to implement a whole-school reform strategy for a school
		  using an evidence-based strategy that ensures whole-school reform is undertaken
		  in partnership with a strategy developer offering a whole-school reform program
		  that is based on at least a moderate level of evidence that the program will
		  have a statistically significant effect on student outcomes, including more
		  than 1 well-designed or well-implemented experimental or quasi-experimental
		  study: 
		  Provided further, That
		  notwithstanding section 1003(g)(5)(A), each State educational agency may
		  establish a maximum subgrant size of not more than
		  $2,000,000 for each participating school
		  applicable to such funds: 
		   Provided further,
		  That the Secretary may reserve up to 5 percent of the funds available for
		  section 1003(g) of the ESEA to carry out activities to build State and local
		  educational agency capacity to implement effectively the school improvement
		  grants program: 
		  Provided further, That
		  $159,698,000 shall be available under section
		  1502 of the ESEA for a comprehensive literacy development and education program
		  to advance literacy skills, including pre-literacy skills, reading, and
		  writing, for students from birth through grade 12, including
		  limited-English-proficient students and students with disabilities, of which
		  one-half of 1 percent shall be reserved for the Secretary of the Interior for
		  such a program at schools funded by the Bureau of Indian Education, one-half of
		  1 percent shall be reserved for grants to the outlying areas for such a
		  program, up to 5 percent may be reserved for national activities, and the
		  remainder shall be used to award competitive grants to State educational
		  agencies for such a program, of which a State educational agency may reserve up
		  to 5 percent for State leadership activities, including technical assistance
		  and training, data collection, reporting, and administration, and shall
		  subgrant not less than 95 percent to local educational agencies or, in the case
		  of early literacy, to local educational agencies or other nonprofit providers
		  of early childhood education that partner with a public or private nonprofit
		  organization or agency with a demonstrated record of effectiveness in improving
		  the early literacy development of children from birth through kindergarten
		  entry and in providing professional development in early literacy, giving
		  priority to such agencies or other entities serving greater numbers or
		  percentages of disadvantaged children: 
		  Provided further, That
		  the State educational agency shall ensure that at least 15 percent of the
		  subgranted funds are used to serve children from birth through age 5, 40
		  percent are used to serve students in kindergarten through grade 5, and 40
		  percent are used to serve students in middle and high school including an
		  equitable distribution of funds between middle and high schools: 
		  Provided further, That
		  eligible entities receiving subgrants from State educational agencies shall use
		  such funds for services and activities that have the characteristics of
		  effective literacy instruction through professional development, screening and
		  assessment, targeted interventions for students reading below grade level and
		  other research-based methods of improving classroom instruction and
		  practice.
			Impact aidFor carrying out programs of financial
		  assistance to federally affected schools authorized by title VIII of the
		  ESEA,
		  $1,291,186,000, of which
		  $1,153,540,000 shall be for basic support
		  payments under section 8003(b), $48,413,000
		  shall be for payments for children with disabilities under section 8003(d),
		  $17,441,000 shall be for construction under
		  section 8007(a), $66,947,000 shall be for
		  Federal property payments under section 8002, and
		  $4,845,000, to remain available until expended,
		  shall be for facilities maintenance under section 8008: 
		  Provided, That for purposes of
		  computing the amount of a payment for an eligible local educational agency
		  under section 8003(a) for school year 2012–2013, children enrolled in a school
		  of such agency that would otherwise be eligible for payment under section
		  8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal
		  guardians, or a parent or legal guardian having sole custody of such children,
		  or due to the death of a military parent or legal guardian while on active duty
		  (so long as such children reside on Federal property as described in section
		  8003(a)(1)(B)), are no longer eligible under such section, shall be considered
		  as eligible students under such section, provided such students remain in
		  average daily attendance at a school in the same local educational agency they
		  attended prior to their change in eligibility
		  status.
			School improvement programsFor carrying out school improvement
		  activities authorized by parts A and B of title II, part B of title IV, parts A
		  and B of title VI, and parts B and C of title VII of the ESEA; the
		  McKinney-Vento Homeless Assistance Act; section 203 of the Educational
		  Technical Assistance Act of 2002; the Compact of Free Association Amendments
		  Act of 2003; and the Civil Rights Act of
		  1964, $4,544,596,000, of which
		  $2,720,095,000 shall become available on July 1,
		  2013, and remain available through September 30, 2014, and of which
		  $1,681,441,000 shall become available on October
		  1, 2013, and shall remain available through September 30, 2014, for academic
		  year 2013–2014: 
		  Provided, That funds made available
		  to carry out part B of title VII of the ESEA may be used for construction,
		  renovation, and modernization of any elementary school, secondary school, or
		  structure related to an elementary school or secondary school, run by the
		  Department of Education of the State of Hawaii, that serves a predominantly
		  Native Hawaiian student body: 
		  Provided further, That
		  funds made available to carry out part C of title VII of the ESEA shall be
		  awarded on a competitive basis, and also may be used for construction: 
		  Provided further, That
		  $51,113,000 shall be available to carry out
		  section 203 of the Educational Technical Assistance Act of 2002: 
		  Provided further, That
		  $17,619,000 shall be available to carry out the
		  Supplemental Education Grants program for the Federated States of Micronesia
		  and the Republic of the Marshall Islands: 
		  Provided further, That
		  up to 5 percent of the amount referred to in the previous proviso may be
		  reserved by the Federated States of Micronesia and the Republic of the Marshall
		  Islands to administer the Supplemental Education Grants programs and to obtain
		  technical assistance, oversight and consultancy services in the administration
		  of these grants and to reimburse the United States Departments of Labor, Health
		  and Human Services, and Education for such services: 
		  Provided further, That
		  State educational agencies may subgrant funds available under part B of title
		  IV of the ESEA for expanded learning time programs that significantly increase
		  the number of hours in a regular school schedule and comprehensively redesign
		  the school schedule for all students in the school: 
		  Provided further, That
		  such expanded learning time programs shall provide additional learning time in
		  the core academic and other subjects, and include enrichment activities: 
		  Provided further, That
		  programs awarded subgrants under such part shall include strong partnerships
		  between schools and community partners: 
		  Provided further, That
		  up to 5.5 percent of the funds for subpart 1 of part A of title II of the ESEA
		  shall be reserved by the Secretary for competitive awards for teacher or
		  principal recruitment and training or professional enhancement activities to
		  national not-for-profit organizations, of which up to 10 percent may be used
		  for related research, development, evaluation, technical assistance, and
		  outreach activities: 
		  Provided further, That
		  $149,716,000 shall be to carry out part B of
		  title II of the ESEA.
			Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the
		  ESEA,
		  $130,779,000.
			Innovation and improvementFor carrying out activities authorized by
		  part G of title I, subpart 5 of part A and parts C and D of title II, parts B,
		  C, and D of title V of the ESEA, and sections 14006 and 14007 of division A of
		  the American Recovery and Reinvestment Act of 2009, as amended,
		  $1,545,966,000: 
		  Provided, That the Secretary may
		  use up to $549,284,000, which shall remain
		  available for obligation through December 31, 2013, for section 14006 of
		  division A of Public Law 111–5, as amended, to make awards (including on the
		  basis of previously submitted applications) to State educational agencies,
		  local educational agencies, or consortia of either, in accordance with the
		  applicable requirements of that section, as determined by the Secretary, and
		  may use up to 5 percent of such funds for technical assistance and evaluation
		  of the activities carried out under that section: 
		  Provided further, That
		  the Secretary shall administer State grants for improving early childhood care
		  and education under such section jointly with the Secretary of HHS on such
		  terms as such Secretaries set forth in an interagency agreement: 
		   Provided further,
		  That up to $149,417,000 shall be available for
		  obligation through December 31, 2013 for section 14007 of division A of Public
		  Law 111–5, and up to 5 percent of such funds may be used for technical
		  assistance and the evaluation of activities carried out under such section: 
		  Provided further, That
		  of the amounts available for section 14007 up to 30 percent shall remain
		  available until expended for the Advanced Research Projects Agency-Education
		  (ARPA–ED), which shall be established within the Department, with a director
		  appointed by the Secretary, to identify and promote advances in fundamental and
		  applied sciences and engineering that could be translated into new learning
		  technologies, to develop, test, and evaluate novel learning technologies and
		  related processes, and to accelerate transformational technological advances: 
		  Provided further, That
		  the Secretary may use such funds to award grants, contracts, cooperative
		  agreements, and cash prizes, and to enter into other transactions (in
		  accordance with such regulations as the Secretary may establish regarding such
		  other transactions): 
		  Provided further, That
		  the Secretary may appoint up to 20 scientific, engineering, professional, and
		  other mission-related personnel to positions in ARPA–ED, for up to four years,
		  without regard to the provisions of 5 U.S.C., governing appointments in the
		  competitive service: 
		  Provided further, That
		  the personnel appointed under the preceding proviso shall be paid at the rates
		  of compensation determined by the Secretary: 
		   Provided further,
		  That $299,433,000 of the funds for subpart 1 of
		  part D of title V of the ESEA shall be for competitive grants to local
		  educational agencies, including charter schools that are local educational
		  agencies, or States, or partnerships of: (1) a local educational agency, a
		  State, or both; and (2) at least one nonprofit organization to develop and
		  implement performance-based compensation systems for teachers, principals, and
		  other personnel in high-need schools: 
		  Provided further, That
		  such performance-based compensation systems must consider gains in student
		  academic achievement as well as classroom evaluations conducted multiple times
		  during each school year among other factors and provide educators with
		  incentives to take on additional responsibilities and leadership roles: 
		  Provided further, That
		  recipients of such grants shall demonstrate that such performance-based
		  compensation systems are developed with the input of teachers and school
		  leaders in the schools and local educational agencies to be served by the
		  grant: 
		  Provided further, That
		  recipients of such grants may use such funds to develop or improve systems and
		  tools (which may be developed and used for the entire local educational agency
		  or only for schools served under the grant) that would enhance the quality and
		  success of the compensation system, such as high-quality teacher evaluations
		  and tools to measure growth in student achievement: 
		  Provided further, That
		  applications for such grants shall include a plan to sustain financially the
		  activities conducted and systems developed under the grant once the grant
		  period has expired: 
		  Provided further, That
		  up to 5 percent of such funds for competitive grants shall be available for
		  technical assistance, training, peer review of applications, program outreach,
		  and evaluation activities: 
		  Provided further, That
		  of the funds available for part B of title V of the ESEA, the Secretary may use
		  up to $11,000,000 to carry out activities under
		  section 5205(b) and shall use not less than
		  $11,000,000 for subpart 2: 
		  Provided further, That
		  of the funds available for subpart 1 of part B of title V of the ESEA, and
		  notwithstanding section 5205(a), the Secretary shall reserve not less than
		  $30,000,000 to make multiple awards to
		  non-profit charter management organizations and other entities that are not
		  for-profit entities for the replication and expansion of successful charter
		  school models and shall reserve up to
		  $11,000,000 to carry out the activities
		  described in section 5205(a), including improving quality and oversight of
		  charter schools and providing technical assistance and grants to authorized
		  public chartering agencies in order to increase the number of high-performing
		  charter schools: 
		  Provided further, That
		  each application submitted pursuant to section 5203(a) shall describe a plan to
		  monitor and hold accountable authorized public chartering agencies through such
		  activities as providing technical assistance or establishing a professional
		  development program, which may include evaluation, planning, training, and
		  systems development for staff of authorized public chartering agencies to
		  improve the capacity of such agencies in the State to authorize, monitor, and
		  hold accountable charter schools: 
		  Provided further, That
		  each application submitted pursuant to section 5203(a) shall contain assurances
		  that State law, regulations, or other policies require that: (1) each
		  authorized charter school in the State operate under a legally binding charter
		  or performance contract between itself and the school’s authorized public
		  chartering agency that describes the obligations and responsibilities of the
		  school and the public chartering agency; conduct annual, timely, and
		  independent audits of the school’s financial statements that are filed with the
		  school’s authorized public chartering agency; and demonstrate improved student
		  academic achievement; and (2) authorized public chartering agencies use
		  increases in student academic achievement for all groups of students described
		  in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when
		  determining to renew or revoke a school’s
		  charter.
			Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by part A of title IV and subparts 1, 2, and 10 of part D
		  of title V of the ESEA, $259,589,000: 
		  Provided, That
		  $48,600,000 shall be available for subpart 2 of
		  part A of title IV: 
		  Provided further, That
		  $80,000,000 shall be available for Promise
		  Neighborhoods and shall be available through December 31,
		  2013.
			English language acquisitionFor carrying out part A of title III of the
		  ESEA,
		  $732,144,000, which shall become available on
		  July 1, 2013, and shall remain available through September 30, 2014, except
		  that 6.5 percent of such amount shall be available on October 1, 2012, and
		  shall remain available through September 30, 2014, to carry out activities
		  under section 3111(c)(1)(C): 
		  Provided, That the Secretary shall
		  use estimates of the American Community Survey child counts for the most recent
		  3-year period available to calculate allocations under such
		  part.
			Special educationFor carrying out the Individuals with
		  Disabilities Education Act (IDEA) and the Special Olympics Sport and
		  Empowerment Act of 2004, $12,770,709,000, of
		  which $3,229,828,000 shall become available on
		  July 1, 2013, and shall remain available through September 30, 2014, and of
		  which $9,283,383,000 shall become available on
		  October 1, 2013, and shall remain available through September 30, 2014, for
		  academic year 2013–2014: 
		  Provided, That the amount for
		  section 611(b)(2) of the IDEA shall be equal to the lesser of the amount
		  available for that activity during fiscal year 2012, increased by the amount of
		  inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent
		  change in the funds appropriated under section 611(i) of the IDEA, but not less
		  than the amount for that activity during fiscal year 2012: 
		  Provided further, That
		  the Secretary shall, without regard to section 611(d) of the IDEA, distribute
		  to all other States (as that term is defined in section 611(g)(2)), subject to
		  the third proviso, any amount by which a State's allocation under section
		  611(d), from funds appropriated under this heading, is reduced under section
		  612(a)(18)(B), according to the following: 85 percent on the basis of the
		  States' relative populations of children aged 3 through 21 who are of the same
		  age as children with disabilities for whom the State ensures the availability
		  of a free appropriate public education under this part, and 15 percent to
		  States on the basis of the States' relative populations of those children who
		  are living in poverty: 
		  Provided further, That
		  the Secretary may not distribute any funds under the previous proviso to any
		  State whose reduction in allocation from funds appropriated under this heading
		  made funds available for such a distribution: 
		  Provided further, That
		  the States shall allocate such funds distributed under the second proviso to
		  local educational agencies in accordance with section 611(f): 
		  Provided further, That
		  the amount by which a State's allocation under section 611(d) of the IDEA is
		  reduced under section 612(a)(18)(B) and the amounts distributed to States under
		  the previous provisos in fiscal year 2012 or any subsequent year shall not be
		  considered in calculating the awards under section 611(d) for fiscal year 2013
		  or for any subsequent fiscal years: 
		  Provided further, That
		  the funds reserved under 611(c) of the IDEA may be used to provide technical
		  assistance to States to improve the capacity of the States to meet the data
		  collection requirements of sections 616 and 618 and to administer and carry out
		  other services and activities to improve data collection, coordination,
		  quality, and use under parts B and C of the IDEA: 
		  Provided further, That
		  the level of effort a local educational agency must meet under section
		  613(a)(2)(A)(iii) of the IDEA, in the year after it fails to maintain effort is
		  the level of effort it should have met in the prior year: 
		  Provided further, That
		  the Secretary may, notwithstanding section 643(e)(1) of the IDEA, reserve up to
		  $2,710,000 of the amount provided under section
		  644 for incentive grants to States to carry out section 635(c): 
		  Provided further, That
		  funds made available for the Special Olympics Sport and Empowerment Act of 2004
		  may be used to support expenses associated with the Special Olympics National
		  and World Games: 
		  Provided further, That
		  $11,996,000, to remain available for obligation
		  through September 30, 2014, shall be for competitive grants to States,
		  incentive payments, and related activities as may be necessary to improve the
		  provision and coordination of services and supports for Supplemental Security
		  Income (SSI) child recipients and their families or households in order to
		  achieve improved outcomes, including both physical and emotional health,
		  education and post-school outcomes, such as completing postsecondary education
		  and job training and obtaining employment, that may result in long-term
		  improvements in the SSI child recipient's economic self-sufficiency: 
		  Provided further, That
		  States may award subgrants for a portion of the funds to other public and
		  private, non-profit entities: Provided
			 further, That not to exceed
		  $5,000,000 of amounts provided in the ninth
		  proviso may be used for performance-based awards for Pay for Success projects: 
		  Provided further,
		  That, with respect to the previous proviso, any funds obligated for such
		  projects shall remain available for disbursement until expended,
		  notwithstanding 31 U.S.C. 1552(a): 
		  Provided further,
		  That, with respect to the eleventh proviso, any deobligated funds from such
		  projects shall immediately be available for section 611 of the
		  IDEA.
			Rehabilitation services and disability
		  researchFor carrying out, to
		  the extent not otherwise provided, the Rehabilitation Act of 1973, the
		  Assistive Technology Act of 1998, and the Helen Keller National Center Act,
		  $3,626,380,000: 
		  Provided, That the Secretary may
		  use amounts provided in this Act that remain available subsequent to the
		  reallotment of funds to States pursuant to section 110(b) of the Rehabilitation
		  Act for activities aimed at improving the outcomes of children receiving
		  Supplemental Security Income (SSI) and their families that may result in
		  long-term improvement in the SSI child recipient's economic status and
		  self-sufficiency: 
		  Provided further, That
		  States may award subgrants for a portion of the funds to other public and
		  private, non-profit entities: 
		   Provided further,
		  That any funds made available subsequent to reallotment for activities aimed at
		  improving the outcomes of children receiving SSI and their families shall
		  remain available until September 30, 2014: 
		  Provided further, That
		  not to exceed $20,000,000 of the amounts made
		  available in the first proviso may be used for performance-based awards for Pay
		  for Success projects: 
		  Provided further,
		  That, with respect to the previous proviso, any funds obligated for such
		  projects shall remain available for disbursement until expended,
		  notwithstanding 31 U.S.C. 1552(a): 
		  Provided further,
		  That, with respect to the fifth proviso, any deobligated funds from such
		  projects shall immediately be available for programs authorized under the
		  Rehabilitation Act of 1973.
			Special institutions for persons with
		  disabilities
			American printing house for the
		  blindFor carrying out the Act
		  of March 3, 1879,
		  $24,505,000.
			National technical institute for the
		  deafFor the National
		  Technical Institute for the Deaf under titles I and II of the Education of the
		  Deaf Act of 1986, $65,422,000: 
		  Provided, That from the total
		  amount available, the Institute may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Gallaudet universityFor the Kendall Demonstration Elementary
		  School, the Model Secondary School for the Deaf, and the partial support of
		  Gallaudet University under titles I and II of the Education of the Deaf Act of
		  1986, $125,000,000, of which
		  $7,000,000 shall be for construction and shall
		  remain available until expended: 
		  Provided, That from the total
		  amount available, the University may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
			Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006 and the Adult Education and Family Literacy Act (referred
		  to in this Act as the AEFLA),
		  $1,737,154,000, of which
		  $946,154,000 shall become available on July 1,
		  2013, and shall remain available through September 30, 2014, and of which
		  $791,000,000 shall become available on October
		  1, 2013, and shall remain available through September 30, 2014: 
		  Provided, That of the amount
		  provided for Adult Education State Grants,
		  $74,709,000 shall be made available for
		  integrated English literacy and civics education services to immigrants and
		  other limited-English-proficient populations: 
		  Provided further, That
		  of the amount reserved for integrated English literacy and civics education,
		  notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to
		  States based on a State's absolute need as determined by calculating each
		  State's share of a 10-year average of the United States Citizenship and
		  Immigration Services data for immigrants admitted for legal permanent residence
		  for the 10 most recent years, and 35 percent allocated to States that
		  experienced growth as measured by the average of the 3 most recent years for
		  which United States Citizenship and Immigration Services data for immigrants
		  admitted for legal permanent residence are available, except that no State
		  shall be allocated an amount less than $60,000: 
		  Provided further, That
		  of the amounts made available for AEFLA,
		  $11,302,000 shall be for national leadership
		  activities under section 243.
			Student financial
		  assistance
			For carrying out subparts 1 and 3 of part A,
		  and part C of title IV of the HEA,
		  $24,535,281,000, which shall remain available
		  through September 30, 2014.The
		  maximum Pell Grant for which a student shall be eligible during award year
		  2013–2014 shall be
		  $4,860.
			Student aid administrationFor Federal administrative expenses to carry
		  out part D of title I, and subparts 1, 3, and 9 of part A, and parts B, C, D,
		  and E of title IV of the HEA,
		  $1,126,363,000, to remain available until
		  September 30, 2014.
			Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the
		  Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the
		  Carl D. Perkins Career and Technical Education Act of 2006,
		  $1,911,348,000: 
		  Provided, That
		  $607,000 shall be for data collection and
		  evaluation activities for programs under the HEA, including such activities
		  needed to comply with the Government Performance and Results Act of
		  1993: 
		  Provided further, That
		  notwithstanding any other provision of law, funds made available in this Act to
		  carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational
		  and Cultural Exchange Act of 1961 may be used to support visits and study in
		  foreign countries by individuals who are participating in advanced foreign
		  language training and international studies in areas that are vital to United
		  States national security and who plan to apply their language skills and
		  knowledge of these countries in the fields of government, the professions, or
		  international development: 
		  Provided further, That
		  of the funds referred to in the preceding proviso up to 1 percent may be used
		  for program evaluation, national outreach, and information dissemination
		  activities: 
		  Provided further,
		  That, of the amount available under subpart 2 of part A of title VII of the
		  HEA, the Secretary may use up to $4,451,000 to
		  fund continuation awards for projects originally supported under subpart 1 of
		  part A of title VII of the HEA: 
		  Provided further, That
		  the Secretary may use amounts provided in this Act for carrying out Titles III
		  and V and funds provided under Part F of Title III and Part AA of Title VIII of
		  the HEA that would otherwise lapse by September 30, 2013 for grants under Part
		  B of Title VII of the HEA to improve college completion at minority-serving
		  institutions.
			Howard universityFor partial support of Howard University,
		  $234,064,000, of which not less than
		  $3,593,000 shall be for a matching endowment
		  grant pursuant to the Howard University Endowment Act and shall remain
		  available until expended.
			College housing and academic facilities
		  loans programFor Federal
		  administrative expenses to carry out activities related to existing facility
		  loans pursuant to section 121 of the HEA,
		  $459,000.
			Historically Black College and University
		  Capital Financing Program AccountFor the cost of guaranteed loans,
		  $20,150,000, as authorized pursuant to part D of
		  title III of the HEA, which shall remain available through September 30, 2014: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed $320,350,000:
		  
		   Provided further,
		  That these funds may be used to support loans to public and private
		  Historically Black Colleges and Universities without regard to the limitations
		  within section 344(a) of the HEA.
			In addition, for administrative expenses to
		  carry out the Historically Black College and University Capital Financing
		  Program entered into pursuant to part D of title III of the HEA,
		  $352,000.
			Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act,
		  $618,661,000, which shall remain available
		  through September 30, 2014: 
		  Provided, That funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  to link Statewide elementary and secondary data systems with early childhood,
		  postsecondary, and workforce data systems, or to further develop such systems: 
		  Provided further, That
		  up to $20,000,000 of the funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  for awards to public or private organizations or agencies to support activities
		  to improve data coordination, quality, and use at the local, State, and
		  national levels.
			Departmental
		  management
			Program administrationFor carrying out, to the extent not
		  otherwise provided, the Department of Education Organization Act, including
		  rental of conference rooms in the District of Columbia and hire of three
		  passenger motor vehicles, $448,470,000, of which
		  $2,211,000, to remain available until expended,
		  shall be for relocation of, and renovation of buildings occupied by, Department
		  staff.
			Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, as authorized by section 203 of the Department of Education
		  Organization Act,
		  $102,624,000.
			Office of the inspector
		  generalFor expenses necessary
		  for the Office of the Inspector General, as authorized by section 212 of the
		  Department of Education Organization Act,
		  $59,820,000.
			General
		  provisions
			301.No funds appropriated in this Act may be
			 used for the transportation of students or teachers (or for the purchase of
			 equipment for such transportation) in order to overcome racial imbalance in any
			 school or school system, or for the transportation of students or teachers (or
			 for the purchase of equipment for such transportation) in order to carry out a
			 plan of racial desegregation of any school or school system.
			302.None of the funds contained in this Act
			 shall be used to require, directly or indirectly, the transportation of any
			 student to a school other than the school which is nearest the student's home,
			 except for a student requiring special education, to the school offering such
			 special education, in order to comply with title VI of the Civil Rights Act of
			 1964. For the purpose of this section an indirect requirement of transportation
			 of students includes the transportation of students to carry out a plan
			 involving the reorganization of the grade structure of schools, the pairing of
			 schools, or the clustering of schools, or any combination of grade
			 restructuring, pairing, or clustering. The prohibition described in this
			 section does not include the establishment of magnet schools.
			303.No funds appropriated in this Act may be
			 used to prevent the implementation of programs of voluntary prayer and
			 meditation in the public schools.
				(transfer of
		  funds)
				304.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the Department of Education in
			 this Act may be transferred between appropriations, but no such appropriation
			 shall be increased by more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further,
			 That the Committees on Appropriations of the House of Representatives and the
			 Senate are notified at least 15 days in advance of any transfer.
			305.The Outlying Areas may consolidate funds
			 received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V
			 of the ESEA.
			306.Section 105(f)(1)(B)(ix) of the Compact of
			 Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be
			 applied by substituting 2013 for 2009.
			307.(a)Section 206 of the Department of Education
			 Organization Act (20 U.S.C. 3416) is amended—
					(1)by striking out the heading and inserting
			 Office of Career, Technical, and Adult Education;
					(2)by striking out Office of Vocational
			 and Adult Education and inserting Office of Career, Technical,
			 and Adult Education;
					(3)by striking out Assistant Secretary
			 for Vocational and Adult Education and inserting Assistant
			 Secretary for Career, Technical, and Adult Education; and
					(4)by striking out vocational and adult
			 education each place it appears and inserting career, technical,
			 and adult education.
					(b)Section 202 of the Department of Education
			 Organization Act (20 U.S.C. 3412) is amended—
					(1)in subsection (b)(1)(C), by striking out
			 Assistant Secretary for Vocational and Adult Education and
			 inserting Assistant Secretary for Career, Technical, and Adult
			 Education; and
					(2)in subsection (h), by striking out
			 Assistant Secretary for Vocational and Adult Education each
			 place it appears and inserting Assistant Secretary for Career,
			 Technical, and Adult Education.
					(c)Section 1 of the Department of Education
			 Organization Act (20 U.S.C. 3401 note) is amended by striking out the entry for
			 section 206 and inserting Sec. 206. Office of Career, Technical, and
			 Adult Education..
				(d)Section 114(b)(1) of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2324(b)(1)) is amended by
			 striking out Office of Vocational and Adult Education and
			 inserting Office of Career, Technical, and Adult
			 Education.
				308.(a)The Secretary may reserve funds under
			 section 9601 of the ESEA in order to carry out activities authorized under that
			 section with respect to any ESEA program funded in this Act and without respect
			 to the source of funds for those activities.
				(b)Not later than 10 days prior to the initial
			 obligation of funds reserved under this section, the Secretary shall submit an
			 evaluation plan to the Senate Committees on Appropriations and Health,
			 Education, Labor and Pensions which identifies the source and amount of funds
			 reserved under this section and the programs to be evaluated with such
			 funds.
				309.(a)Section 119 of the Higher Education
			 Opportunity Act is amended—
					(1)in the section heading, by inserting
			 and restrictions on sources
			 of funds for recruiting and marketing activities after
			 and restrictions on sources
			 of funds for recruiting and marketing
			 activities;
					(2)in subsection (d), by striking
			 subsections (a) through (c) and inserting subsections
			 (a), (b), (c), and (e);
					(3)by redesignating subsection (e) as
			 subsection (f); and
					(4)by inserting after subsection (d) the
			 following:
						
							(e)Restrictions on Sources of Funds for
				Recruiting and Marketing Activities
								(1)In generalAn institution of higher education, or
				other postsecondary educational institution, may not use revenues derived from
				Federal educational assistance funds for recruiting or marketing activities
				described in paragraph (2).
								(2)Covered activitiesExcept as provided in paragraph (3), the
				recruiting and marketing activities subject to paragraph (1) shall include the
				following:
									(A)Advertising and promotion activities,
				including paid announcements in newspapers, magazines, radio, television,
				billboards, electronic media, naming rights, or any other public medium of
				communication, including paying for displays or promotions at job fairs,
				military installations, or college recruiting events.
									(B)Efforts to identify and attract prospective
				students, either directly or through a contractor or other third party,
				including contact concerning a prospective student's potential enrollment or
				application for grant, loan, or work assistance under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.) or participation in preadmission
				or advising activities, including—
										(i)paying employees responsible for overseeing
				enrollment and for contacting potential students in-person, by phone, by email,
				or by other internet communications regarding enrollment; and
										(ii)soliciting an individual to provide contact
				information to an institution of higher education, including websites
				established for such purpose and funds paid to third parties for such
				purpose.
										(C)Such other activities as the Secretary of
				Education may prescribe, including paying for promotion or sponsorship of
				education or military-related associations.
									(3)exceptionsAny activity that is required as a
				condition of receipt of funds by an institution under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.), is specifically authorized
				under such title, or is otherwise specified by the Secretary of Education,
				shall not be considered to be a covered activity under paragraph (2).
								(4)Federal educational assistance
				fundsIn this subsection, the
				term Federal educational assistance funds means any Federal
				financial assistance provided under any Federal law, through a grant, contract,
				subsidy, loan, guarantee, insurance or other means, including Federal financial
				assistance that is disbursed or delivered to an institution on behalf of a
				student or to a student to be used to attend the institution.
								(5)Rule of constructionNothing in this section shall be construed
				as a limitation on the use by an institution of revenues derived from sources
				other than Federal educational assistance funds.
								(6)reportingEach institution of higher education, or
				other postsecondary educational institution, that receives revenues derived
				from Federal educational assistance funds shall report annually to the
				Secretary of Education and to Congress the institution's expenditures on
				advertising, marketing, and
				recruiting.
								.
					310.(a)Cost of attendanceSection 472 of the HEA (20 U.S.C.
			 1087ll) is
			 amended—
					(1)in paragraph (3), in the matter preceding
			 subparagraph (A), by inserting except as provided in paragraph
			 (10)(A)(i), immediately before an allowance; and
					(2)by amending paragraph (10) to read as
			 follows:
						
							(10)(A)with respect to the determination of a
				student's need for a Federal Pell Grant, in the case of a student who is
				receiving—
									(i)all instruction (excluding limited periods
				in which the student is required to be physically present at the institution
				for noninstructional purposes, such as orientation or the administration of
				examinations) by means of telecommunications technology, only tuition and fees,
				books and supplies; or
									(ii)part of the student's instruction by means
				of telecommunications technology, no distinction shall be made with respect to
				the mode of instruction in determining costs; and
									(B)with respect to the determination of a
				student's need for assistance under this title other than a Federal Pell Grant,
				in the case of a student who is receiving all or part of the student's
				instruction by means of telecommunications technology, no distinction shall be
				made with respect to the mode of instruction in determining
				costs;
								.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall be effective on July 1, 2013.
					(b)Section 428F(a)(1) of the HEA (20 U.S.C.
			 1078–6(a)(1)) is amended—
					(1)in subparagraph (A), by amending clause
			 (ii) to read as follows:
						
							(ii)on or after October 1, 2012, assign the
				loan to the Secretary if the guaranty agency has been unable to sell the loan
				under clause (i).
							;
				and
					(2)in subparagraph (D), by amending clause (i)
			 to read as follows:
						
							(i)the guaranty agency—
								(I)shall, in the case of a sale made on or
				after October 1, 2012, repay the Secretary 100 percent of the amount of the
				principal balance outstanding at the time of such sale, multiplied by the
				reinsurance percentage in effect when payment under the guaranty agreement was
				made with respect to the loan; and
								(II)may, in the case of a sale made on or after
				October 1, 2012, in order to defray collection costs—
									(aa)charge to the borrower an amount not to
				exceed 16 percent of the outstanding principal and interest at the time of the
				loan sale; and
									(bb)retain such amount from the proceeds of the
				loan sale;
				and
									.
					(c)Section 455 of the HEA (20 U.S.C. 1087e) is
			 amended by adding at the end the following—
					
						(q)Eligibility for, and Interest Charges on,
				Federal Direct Stafford Loans for New Borrowers on or After July 1,
				2013
							(1)In generalNotwithstanding subsection (a) or any other
				provision of this title, any borrower who was a new borrower on or after July
				1, 2013, shall not be eligible for a Federal Direct Stafford Loan if the period
				of time for which the borrower has received Federal Direct Stafford loans, in
				the aggregate, exceeds the period of enrollment described in paragraph (3).
				Such borrower may still receive any Federal Direct Unsubsidized Stafford Loan
				for which such borrower is otherwise eligible.
							(2)Payment of interest on federal direct
				stafford loansNotwithstanding subsection (f)(1)(A) or any
				other provision of this title and beginning on the date upon which a borrower
				who is in school becomes ineligible for a Federal Direct Stafford Loan as a
				result of paragraph (1), interest on all Federal Direct Stafford Loans that
				were disbursed to such borrower on or after July 1, 2013, shall accrue. Such
				interest shall be paid or capitalized in the same manner as interest on a
				Federal Direct Unsubsidized Stafford Loan is paid or capitalized under section
				428H(e)(2).
							(3)Period of enrollment
								(A)In generalThe aggregate period of enrollment referred
				to in paragraph (1) shall not exceed the lesser of—
									(i)a period equal to 150 percent of the
				published length of the educational program in which the student is enrolled;
				or
									(ii)in the case of a borrower who was
				previously enrolled in one or more other educational programs that began after
				July 1, 2013, a period of time equal to the difference between—
										(I)150 percent of the published length of the
				longest educational program in which the borrower was, or is, enrolled;
				and
										(II)any periods of enrollment in which the
				borrower received a Federal Direct Stafford Loan.
										(B)Less than full-time basisThe Secretary shall specify in regulation
				how the aggregate period described in subparagraph (A) shall be calculated with
				respect to a borrower who was or is enrolled on a less than full-time
				basis.
								.
					(1)Inapplicability of title iv negotiated
			 rulemaking requirement and master calendar exceptionSections 482(c) and 492 of the HEA (20
			 U.S.C. 1089(c), 1098a) shall not apply to the amendment made by this
			 subsection, or to any regulations promulgated under such amendment.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall be effective beginning July 1, 2013.
					(d)Reappropriation of mandatory
			 savingsSection
			 401(b)(7)(A)(iv) of the HEA (20 U.S.C. 1070a(b)(7)(A)(iv)) is amended to read
			 as follows:
					
						(iv)to carry out this section—
							(I)$13,500,000,000
				for fiscal year 2011;
							(II)$13,795,000,000
				for fiscal year 2012;
							(III)$10,683,000,000
				for fiscal year 2013;
							(IV)$1,009,000,000
				for fiscal year 2014;
							(V)$0 for
				fiscal year 2015;
							(VI)$0 for
				fiscal year 2016;
							(VII)$1,574,000,000
				for fiscal year 2017;
							(VIII)$1,595,000,000
				for fiscal year 2018;
							(IX)$1,622,000,000
				for fiscal year 2019;
							(X)$1,643,000,000
				for fiscal year 2020;
							(XI)$1,358,000,000
				for fiscal year 2021 and each succeeding fiscal
				year.
							.
				(e)Student eligibility
					(1)Subsection (d) of section 484 of the HEA
			 (20 U.S.C. 1091) is amended to read as follows:
						
							(d)Students who are not high school
				graduates
								(1)Student eligibilityIn order for a student who does not have a
				certificate of graduation from a school providing secondary education, or the
				recognized equivalent of such certificate, to be eligible for any assistance
				under subparts 1, 3, and 4 of part A and parts B, C, D, and E of this title,
				the student shall meet the requirements of one of the following
				subparagraphs:
									(A)The student is enrolled in an eligible
				career pathway program and meets one of the following standards:
										(i)The student shall take an independently
				administered examination and shall achieve a score, specified by the Secretary,
				demonstrating that such student can benefit from the education or training
				being offered. Such examination shall be approved by the Secretary on the basis
				of compliance with such standards for development, administration, and scoring
				as the Secretary may prescribe in regulations.
										(ii)The student shall be determined as having
				the ability to benefit from the education or training in accordance with such
				process as the State shall prescribe. Any such process described or approved by
				a State for the purposes of this section shall be effective 6 months after the
				date of submission to the Secretary unless the Secretary disapproves such
				process. In determining whether to approve or disapprove such process, the
				Secretary shall take into account the effectiveness of such process in enabling
				students without high school diplomas or the equivalent thereof to benefit from
				the instruction offered by institutions utilizing such process, and shall also
				take into account the cultural diversity, economic circumstances, and
				educational preparation of the populations served by the institutions.
										(iii)The student shall be determined by the
				institution of higher education as having the ability to benefit from the
				education or training offered by the institution of higher education upon
				satisfactory completion of 6 credit hours or the equivalent coursework that are
				applicable toward a degree or certificate offered by the institution of higher
				education.
										(B)The student has completed a secondary
				school education in a home school setting that is treated as a home school or
				private school under State law.
									(2)Eligible career pathway
				programIn this subsection,
				the term eligible career pathway program means a program
				that—
									(A)concurrently enrolls participants in
				connected adult education and eligible postsecondary programs;
									(B)provides counseling and supportive services
				to identify and attain academic and career goals;
									(C)provides structured course sequences
				that—
										(i)are articulated and contextualized;
				and
										(ii)allow students to advance to higher levels
				of education and employment;
										(D)provides opportunities for acceleration to
				attain recognized postsecondary credentials, including degrees, industry
				relevant certifications, and certificates of completion of apprenticeship
				programs;
									(E)is organized to meet the needs of
				adults;
									(F)is aligned with the education and skill
				needs of the regional economy; and
									(G)has been developed and implemented in
				collaboration with partners in business, workforce development, and economic
				development.
									.
					(2)Effective date and transitionThe amendment made by paragraph (1) shall
			 take effect as if such amendment was enacted on June 30, 2012, and shall apply
			 to students who first enroll in a program of study during the period beginning
			 July 1, 2012, and ending June 30, 2019.
					(3)RepealEffective June 30, 2012, section 309(c) of
			 division F of the Consolidated Appropriations Act, 2012 (20 U.S.C. 1091 note),
			 and the amendments made by such section 309(c), are repealed.
					(f)Special rules for certain not-for-profit
			 servicersSection 456(a) of
			 the HEA (20 U.S.C. 1087f(a)) is amended by adding at the end the
			 following:
					
						(5)Special rule for not-for-profit servicers
				with affiliatesNotwithstanding any other provision of this
				section, only an eligible not-for-profit servicer described in clause (i) or
				(ii) of subsection (c)(1)(B) shall receive a contract with the Secretary under
				paragraph (4)(A), and an allocation under paragraph (4)(B), except that, if an
				eligible not-for-profit servicer so described is also a corporation described
				in subparagraphs (A) and (B) of section 150(d)(2) of the Internal Revenue Code
				of 1986, then the affiliated entity of that servicer (described in subsection
				(c)(1)(B)(ii)) shall receive the contract with the Secretary under paragraph
				(4)(A), and an allocation under paragraph (4)(B), rather than the eligible
				not-for-profit servicer described in clause (i) or (ii) of subsection
				(c)(1)(B).
						(6)Special rule for not-for-profit servicers
				with shared management or common controlNotwithstanding any other provision of this
				section, in the case of entities that otherwise meet the definition of an
				eligible not-for-profit servicer under this section but 2 or more of the same
				individuals serve as part of the management, board of directors, or other
				governing body of more than one such entity, or the Secretary determines that
				one entity controls, is controlled by, or is under common control with, another
				such entity, all such entities with that shared management or control shall
				receive one aggregate allocation under paragraph (4)(B) and be treated for
				purposes of paragraph (4) as though all of such entities were a single eligible
				not-for-profit
				servicer.
						.
				This title may be cited as the
		  Department of Education Appropriations
		  Act, 2013.
			IVRelated Agencies
			Committee for purchase from people who are
		  blind or severely disabled
			Salaries and expensesFor expenses necessary for the Committee for
		  Purchase From People Who Are Blind or Severely Disabled established by Public
		  Law 92–28,
		  $5,375,000.
			Corporation for national and community
		  service
			Operating
		  expenses
			For necessary expenses for the Corporation
		  for National and Community Service (referred to in this title as
		  CNCS) to carry out the Domestic Volunteer Service Act of 1973
		  (referred to in this title as 1973 Act) and the National and
		  Community Service Act of 1990 (referred to in this title as 1990
		  Act), $760,498,000, notwithstanding
		  sections 198B(b)(3), 198S(g), 501(a)(6), 501(a)(4)(C), and 501(a)(4)(F) of the
		  1990 Act: 
		  Provided, That of the amounts
		  provided under this heading: (1) up to 1 percent of program grant funds may be
		  used to defray the costs of conducting grant application reviews, including the
		  use of outside peer reviewers and electronic management of the grants cycle;
		  (2) $45,000,000 shall be available for expenses
		  authorized under section 501(a)(4)(E) of the 1990 Act; (3)
		  $19,990,000 shall be available to provide
		  assistance to State commissions on national and community service, under
		  section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the
		  1990 Act; (4) $30,742,000 shall be available to
		  carry out subtitle E of the 1990 Act; and (5)
		  $5,000,000 shall be available for expenses
		  authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding
		  the provisions of section 198P shall be awarded by CNCS on a competitive basis:
		  
		  Provided, further, That not to
		  exceed 20 percent of funds made available under section 501(a)(4)(E) of the
		  1990 Act may be used for Social Innovation Funds Pilot Program-related
		  performance-based awards for Pay for Success projects: 
		  Provided further,
		  That, with respect to the previous proviso, any funds obligated for such
		  projects shall remain available for disbursement until expended,
		  notwithstanding 31 U.S.C. 1552(a), and that any funds deobligated from such
		  projects shall immediately be available for activities authorized under 198K of
		  such Act.
			Payment to the National service
		  trust
			(including transfer of funds)For payment to the National Service Trust
		  established under subtitle D of title I of the 1990 Act,
		  $208,744,000, to remain available until
		  expended: 
		  Provided, That CNCS may transfer
		  additional funds from the amount provided within Operating
		  Expenses allocated to grants under subtitle C of title I of the 1990
		  Act to the National Service Trust upon determination that such transfer is
		  necessary to support the activities of national service participants and after
		  notice is transmitted to the Committees on Appropriations of the House of
		  Representatives and the Senate: 
		   Provided further,
		  That amounts appropriated for or transferred to the National Service Trust may
		  be invested under section 145(b) of the 1990 Act without regard to the
		  requirement to apportion funds under 31 U.S.C.
		  1513(b).
			Salaries and expensesFor necessary expenses of administration as
		  provided under section 501(a)(5) of the 1990 Act and under section 504(a) of
		  the 1973 Act, including payment of salaries, authorized travel, hire of
		  passenger motor vehicles, the rental of conference rooms in the District of
		  Columbia, the employment of experts and consultants authorized under 5 U.S.C.
		  3109, and not to exceed $2,500 for official
		  reception and representation expenses,
		  $88,000,000.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the Inspector General Act of 1978,
		  $5,400,000.
			Administrative
		  provisions
			401.CNCS shall make any significant changes to
			 program requirements, service delivery or policy only through public notice and
			 comment rulemaking. For fiscal year 2013, during any grant selection process,
			 an officer or employee of CNCS shall not knowingly disclose any covered grant
			 selection information regarding such selection, directly or indirectly, to any
			 person other than an officer or employee of CNCS that is authorized by CNCS to
			 receive such information.
			402.AmeriCorps programs receiving grants under
			 the National Service Trust program shall meet an overall minimum share
			 requirement of 24 percent for the first 3 years that they receive AmeriCorps
			 funding, and thereafter shall meet the overall minimum share requirement as
			 provided in section 2521.60 of title 45, Code of Federal Regulations, without
			 regard to the operating costs match requirement in section 121(e) or the member
			 support Federal share limitations in section 140 of the 1990 Act, and subject
			 to partial waiver consistent with section 2521.70 of title 45, Code of Federal
			 Regulations.
			403.Donations made to CNCS under section 196 of
			 the 1990 Act for the purposes of financing programs and operations under titles
			 I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act
			 shall be used to supplement and not supplant current programs and
			 operations.
			404.In addition to the requirements in section
			 146(a) of the 1990 Act, use of an educational award for the purpose described
			 in section 148(a)(4) shall be limited to individuals who are veterans as
			 defined under section 101 of the Act.
				Corporation for public
		  broadcastingFor payment to
		  the Corporation for Public Broadcasting (referred to in this Act as
		  CPB), as authorized by the Communications Act of 1934, an amount which
		  shall be available within limitations specified by that Act, for the fiscal
		  year 2015, $445,000,000: 
		  Provided, That none of the funds
		  made available to CPB by this Act shall be used to pay for receptions, parties,
		  or similar forms of entertainment for Government officials or employees: 
		  Provided further, That
		  none of the funds made available to CPB by this Act shall be available or used
		  to aid or support any program or activity from which any person is excluded, or
		  is denied benefits, or is discriminated against, on the basis of race, color,
		  national origin, religion, or sex: 
		  Provided further, That
		  none of the funds made available to CPB by this Act shall be used to apply any
		  political test or qualification in selecting, appointing, promoting, or taking
		  any other personnel action with respect to officers, agents, and employees of
		  CPB: 
		  Provided further, That
		  none of the funds made available to CPB by this Act shall be used to support
		  the Television Future Fund or any similar
		  purpose.
				Federal mediation and conciliation
		  service
				Salaries and expensesFor expenses necessary for the Federal
		  Mediation and Conciliation Service (Service) to carry out the
		  functions vested in it by the Labor-Management Relations Act, 1947, including
		  hire of passenger motor vehicles; for expenses necessary for the
		  Labor-Management Cooperation Act of 1978; and for expenses necessary for the
		  Service to carry out the functions vested in it by the Civil Service Reform
		  Act, $46,163,000: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, fees charged, up to full-cost recovery, for special training
		  activities and other conflict resolution services and technical assistance,
		  including those provided to foreign governments and international
		  organizations, and for arbitration services shall be credited to and merged
		  with this account, and shall remain available until expended: 
		  Provided further, That
		  fees for arbitration services shall be available only for education, training,
		  and professional development of the agency workforce: 
		  Provided further, That
		  the Director of the Service is authorized to accept and use on behalf of the
		  United States gifts of services and real, personal, or other property in the
		  aid of any projects or functions within the Director's
		  jurisdiction.
				Federal mine safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Federal Mine
		  Safety and Health Review Commission,
		  $17,000,000.
				Institute of museum and library
		  services
				Office of museum and library services:
		  grants and administrationFor
		  carrying out the Museum and Library Services Act of 1996 and the National
		  Museum of African American History and Culture Act,
		  $231,954,000.
				Medicaid and CHIP payment and access
		  commission
				Salaries and expensesFor expenses necessary to carry out section
		  1900 of the Social Security Act,
		  $9,500,000.
				Medicare payment advisory
		  commission
				Salaries and expensesFor expenses necessary to carry out section
		  1805 of the Social Security Act,
		  $11,778,000, to be transferred to this
		  appropriation from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
				National council on
		  disability
				Salaries and expensesFor expenses necessary for the National
		  Council on Disability as authorized by title IV of the
		  Rehabilitation Act of 1973,
		  $3,258,000.
				National health care workforce
		  commissionFor necessary
		  expenses for the National Health Care Workforce Commission, as authorized by
		  title V, subtitle B, section 5101 of the Patient Protection and Affordable Care
		  Act, $3,000,000, to remain available until
		  expended.
				National labor relations
		  board
				Salaries and expensesFor expenses necessary for the National
		  Labor Relations Board to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, and other laws,
		  $288,306,000: 
		  Provided, That no part of this
		  appropriation shall be available to organize or assist in organizing
		  agricultural laborers or used in connection with investigations, hearings,
		  directives, or orders concerning bargaining units composed of agricultural
		  laborers as referred to in section 2(3) of the Act of July 5, 1935, and as
		  amended by the Labor-Management Relations Act, 1947, and as defined in section
		  3(f) of the Act of June 25, 1938, and including in said definition employees
		  engaged in the maintenance and operation of ditches, canals, reservoirs, and
		  waterways when maintained or operated on a mutual, nonprofit basis and at least
		  95 percent of the water stored or supplied thereby is used for farming
		  purposes.
				National mediation
		  board
				Salaries and expensesFor expenses necessary to carry out the
		  provisions of the Railway Labor Act, including emergency boards appointed by
		  the President,
		  $14,411,000.
				Occupational safety and health review
		  commission
				Salaries and expensesFor expenses necessary for the Occupational
		  Safety and Health Review Commission,
		  $11,667,000.
				Railroad retirement
		  board
				Dual benefits payments
		  accountFor payment to the
		  Dual Benefits Payments Account, authorized under section 15(d) of the Railroad
		  Retirement Act of 1974, $45,000,000, which shall
		  include amounts becoming available in fiscal year 2013 pursuant to section
		  224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2
		  percent of the amount provided herein, shall be available proportional to the
		  amount by which the product of recipients and the average benefit received
		  exceeds the amount available for payment of vested dual benefits: 
		  Provided, That the total amount
		  provided herein shall be credited in 12 approximately equal amounts on the
		  first day of each month in the fiscal year.
				Federal payments to the railroad retirement
		  accountsFor payment to the
		  accounts established in the Treasury for the payment of benefits under the
		  Railroad Retirement Act for interest earned on unnegotiated checks,
		  $150,000, to remain available through September
		  30, 2014, which shall be the maximum amount available for payment pursuant to
		  section 417 of Public Law 98–76.
				Limitation on administrationFor necessary expenses for the Railroad
		  Retirement Board (Board) for administration of the Railroad
		  Retirement Act and the Railroad Unemployment Insurance Act,
		  $111,649,000, to be derived in such amounts as
		  determined by the Board from the railroad retirement accounts and from moneys
		  credited to the railroad unemployment insurance administration
		  fund.
				Limitation on the office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General for audit, investigatory and review
		  activities, as authorized by the Inspector General Act of 1978, not more than
		  $8,155,000, to be derived from the railroad
		  retirement accounts and railroad unemployment insurance
		  account.
				Social security
		  administration
				Payments to social security trust
		  fundsFor payment to the
		  Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
		  Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2)
		  of the Social Security Act,
		  $20,402,000.
				Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603,
		  section 212 of Public Law 93–66, as amended, and section 405 of Public Law
		  95–216, including payment to the Social Security trust funds for administrative
		  expenses incurred pursuant to section 201(g)(1) of the Social Security Act,
		  $40,043,000,000, to remain available until
		  expended: 
		  Provided, That any portion of the
		  funds provided to a State in the current fiscal year and not obligated by the
		  State during that year shall be returned to the Treasury: 
		  Provided further, That
		  not more than $48,000,000 shall be available for
		  research and demonstrations under sections 1110, 1115, and 1144 of the Social
		  Security Act and remain available through September 30, 2014.For making, after June 15 of the current
		  fiscal year, benefit payments to individuals under title XVI of the Social
		  Security Act, for unanticipated costs incurred for the current fiscal year,
		  such sums as may be necessary.For making benefit payments under title XVI
		  of the Social Security Act for the first quarter of fiscal year 2014,
		  $19,300,000,000, to remain available until
		  expended.
				Limitation on administrative
		  expenses
				For necessary expenses, including the hire
		  of two passenger motor vehicles, and not to exceed
		  $20,000 for official reception and
		  representation expenses, not more than
		  $10,545,544,000 may be expended, as authorized
		  by section 201(g)(1) of the Social Security Act, from any one or all of the
		  trust funds referred to in such section: 
		  Provided, That not less than
		  $2,150,000 shall be for the Social Security
		  Advisory Board: 
		  Provided further, That
		  unobligated balances of funds provided under this paragraph at the end of
		  fiscal year 2013 not needed for fiscal year 2013 shall remain available until
		  expended to invest in the Social Security Administration information technology
		  and telecommunications hardware and software infrastructure, including related
		  equipment and non-payroll administrative expenses associated solely with this
		  information technology and telecommunications infrastructure: 
		  Provided further, That
		  the Commissioner of Social Security shall notify the Committees on
		  Appropriations of the House of Representatives and the Senate prior to making
		  unobligated balances available under the authority in the previous proviso: 
		  Provided further, That
		  reimbursement to the trust funds under this heading for expenditures for
		  official time for employees of the Social Security Administration pursuant to 5
		  U.S.C. 7131, and for facilities or support services for labor organizations
		  pursuant to policies, regulations, or procedures referred to in section 7135(b)
		  of such title shall be made by the Secretary of the Treasury, with interest,
		  from amounts in the general fund not otherwise appropriated, as soon as
		  possible after such expenditures are made.In addition, for the costs associated with
		  continuing disability reviews under titles II and XVI of the Social Security
		  Act and for the cost associated with conducting redeterminations of eligibility
		  under title XVI of the Social Security Act,
		  $1,024,000,000 may be expended, as authorized by
		  section 201(g)(1) of the Social Security Act, from any one or all of the trust
		  funds referred to therein: 
		  Provided, That, of such amount,
		  $273,000,000 is provided to meet the terms of
		  section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit
		  Control Act of 1985, as amended, and
		  $751,000,000 is additional new budget authority
		  specified for purposes of section 251(b)(2)(B) of such Act: 
		  Provided further, That
		  the Commissioner shall provide to the Congress (at the conclusion of the fiscal
		  year) a report on the obligation and expenditure of these funds, similar to the
		  reports that were required by section 103(d)(2) of Public Law 104–121 for
		  fiscal years 1996 through 2002.
				In addition,
		  $166,000,000 to be derived from administration
		  fees in excess of $5.00 per supplementary
		  payment collected pursuant to section 1616(d) of the Social Security Act or
		  section 212(b)(3) of Public Law 93–66, which shall remain available until
		  expended. To the extent that the amounts collected pursuant to such sections in
		  fiscal year 2013 exceed $166,000,000, the
		  amounts shall be available in fiscal year 2014 only to the extent provided in
		  advance in appropriations Acts.
				In addition, up to
		  $500,000 to be derived from fees collected
		  pursuant to section 303(c) of the Social Security Protection Act, which shall
		  remain available until expended.
				Office of inspector
		  general
				(including transfer of funds)For expenses necessary for the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $28,887,000, together with not to
		  exceed $73,396,000, to be transferred and
		  expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
		  Trust Fund.In addition, an
		  amount not to exceed 3 percent of the total provided in this appropriation may
		  be transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available: 
		  Provided, That notice of such
		  transfers shall be transmitted promptly to the Committees on Appropriations of
		  the House of Representatives and the Senate at least 15 days in advance of any
		  transfer.
				VGeneral Provisions
			(transfer of
		  funds)
			501.The Secretaries of Labor, Health and Human
			 Services, and Education are authorized to transfer unexpended balances of prior
			 appropriations to accounts corresponding to current appropriations provided in
			 this Act. Such transferred balances shall be used for the same purpose, and for
			 the same periods of time, for which they were originally appropriated.
			502.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			503.(a)No part of any appropriation contained in
			 this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be
			 used, other than for normal and recognized executive-legislative relationships,
			 for publicity or propaganda purposes, for the preparation, distribution, or use
			 of any kit, pamphlet, booklet, publication, electronic communication, radio,
			 television, or video presentation designed to support or defeat the enactment
			 of legislation before the Congress or any State or local legislature or
			 legislative body, except in presentation to the Congress or any State or local
			 legislature itself, or designed to support or defeat any proposed or pending
			 regulation, administrative action, or order issued by the executive branch of
			 any State or local government, except in presentation to the executive branch
			 of any State or local government itself.
				(b)No part of any appropriation contained in
			 this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be
			 used to pay the salary or expenses of any grant or contract recipient, or agent
			 acting for such recipient, related to any activity designed to influence the
			 enactment of legislation, appropriations, regulation, administrative action, or
			 Executive order proposed or pending before the Congress or any State
			 government, State legislature or local legislature or legislative body, other
			 than for normal and recognized executive-legislative and State-local
			 relationships, for presentation to any State or local legislature or
			 legislative body itself, or for participation by an agency or officer of a
			 State, local or tribal government in policymaking and administrative processes
			 within the executive branch of that government.
				(c)The prohibitions in subsections (a) and (b)
			 shall include any activity to advocate or promote any proposed or pending
			 Federal, State or local tax increase, or any proposed or pending requirement or
			 restriction on any legal consumer product, including its sale or marketing,
			 including but not limited to the advocacy or promotion of gun control.
				504.The Secretaries of Labor and Education are
			 authorized to make available not to exceed
			 $28,000 and
			 $20,000, respectively, from funds available for
			 salaries and expenses under titles I and III, respectively, for official
			 reception and representation expenses; the Director of the Federal Mediation
			 and Conciliation Service is authorized to make available for official reception
			 and representation expenses not to exceed $5,000
			 from the funds available for Federal Mediation and Conciliation Service,
			 Salaries and Expenses; and the Chairman of the National Mediation Board
			 is authorized to make available for official reception and representation
			 expenses not to exceed $5,000 from funds
			 available for National Mediation Board, Salaries and
			 Expenses.
			505.When issuing statements, press releases,
			 requests for proposals, bid solicitations and other documents describing
			 projects or programs funded in whole or in part with Federal money, all
			 grantees receiving Federal funds included in this Act, including but not
			 limited to State and local governments and recipients of Federal research
			 grants, shall clearly state—
				(1)the percentage of the total costs of the
			 program or project which will be financed with Federal money;
				(2)the dollar amount of Federal funds for the
			 project or program; and
				(3)percentage and dollar amount of the total
			 costs of the project or program that will be financed by non-governmental
			 sources.
				506.(a)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for any abortion.
				(b)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for health benefits coverage that includes coverage of
			 abortion.
				(c)The term health benefits
			 coverage means the package of services covered by a managed care
			 provider or organization pursuant to a contract or other arrangement.
				507.(a)The limitations established in the
			 preceding section shall not apply to an abortion—
					(1)if the pregnancy is the result of an act of
			 rape or incest; or
					(2)in the case where a woman suffers from a
			 physical disorder, physical injury, or physical illness, including a
			 life-endangering physical condition caused by or arising from the pregnancy
			 itself, that would, as certified by a physician, place the woman in danger of
			 death unless an abortion is performed.
					(b)Nothing in the preceding section shall be
			 construed as prohibiting the expenditure by a State, locality, entity, or
			 private person of State, local, or private funds (other than a State's or
			 locality's contribution of Medicaid matching funds).
				(c)Nothing in the preceding section shall be
			 construed as restricting the ability of any managed care provider from offering
			 abortion coverage or the ability of a State or locality to contract separately
			 with such a provider for such coverage with State funds (other than a State's
			 or locality's contribution of Medicaid matching funds).
				(d)(1)None of the funds made available in this
			 Act may be made available to a Federal agency or program, or to a State or
			 local government, if such agency, program, or government subjects any
			 institutional or individual health care entity to discrimination on the basis
			 that the health care entity does not provide, pay for, provide coverage of, or
			 refer for abortions.
					(2)In this subsection, the term health
			 care entity includes an individual physician or other health care
			 professional, a hospital, a provider-sponsored organization, a health
			 maintenance organization, a health insurance plan, or any other kind of health
			 care facility, organization, or plan.
					508.(a)None of the funds made available in this
			 Act may be used for—
					(1)the creation of a human embryo or embryos
			 for research purposes; or
					(2)research in which a human embryo or embryos
			 are destroyed, discarded, or knowingly subjected to risk of injury or death
			 greater than that allowed for research on fetuses in utero under 45 CFR
			 46.204(b) and section 498(b) of the Public
			 Health Service Act (42 U.S.C. 289g(b)).
					(b)For purposes of this section, the term
			 human embryo or embryos includes any organism, not protected as a
			 human subject under 45 CFR 46 as of the date of the enactment of this Act, that
			 is derived by fertilization, parthenogenesis, cloning, or any other means from
			 one or more human gametes or human diploid cells.
				509.(a)None of the funds made available in this
			 Act may be used for any activity that promotes the legalization of any drug or
			 other substance included in schedule I of the schedules of controlled
			 substances established under section 202 of the Controlled Substances Act except for normal and
			 recognized executive-congressional communications.
				(b)The limitation in subsection (a) shall not
			 apply when there is significant medical evidence of a therapeutic advantage to
			 the use of such drug or other substance or that federally sponsored clinical
			 trials are being conducted to determine therapeutic advantage.
				510.None of the funds made available in this
			 Act may be used to promulgate or adopt any final standard under section 1173(b)
			 of the Social Security Act providing
			 for, or providing for the assignment of, a unique health identifier for an
			 individual (except in an individual's capacity as an employer or a health care
			 provider), until legislation is enacted specifically approving the
			 standard.
			511.None of the funds made available in this
			 Act may be obligated or expended to enter into or renew a contract with an
			 entity if—
				(1)such entity is otherwise a contractor with
			 the United States and is subject to the requirement in 38 U.S.C. 4212(d)
			 regarding submission of an annual report to the Secretary of Labor concerning
			 employment of certain veterans; and
				(2)such entity has not submitted a report as
			 required by that section for the most recent year for which such requirement
			 was applicable to such entity.
				512.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
			513.None of the funds made available by this
			 Act to carry out the Library Services and Technology Act may be made available
			 to any library covered by paragraph (1) of section 224(f) of such Act, as
			 amended by the Children's Internet Protection Act, unless such library has made
			 the certifications required by paragraph (4) of such section.
			514.(a)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2013, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds
			 that—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 activity;
					(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
					(4)relocates an office or employees;
					(5)reorganizes or renames offices;
					(6)reorganizes programs or activities;
			 or
					(7)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
					unless the Committees
			 on Appropriations of the House of Representatives and the Senate are notified
			 15 days in advance of such reprogramming or of an announcement of intent
			 relating to such reprogramming, whichever occurs earlier.(b)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2013, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds in
			 excess of $500,000 or 10 percent, whichever is
			 less, that—
					(1)augments existing programs, projects
			 (including construction projects), or activities;
					(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
					(3)results from any general savings from a
			 reduction in personnel which would result in a change in existing programs,
			 activities, or projects as approved by Congress;
					unless the Committees
			 on Appropriations of the House of Representatives and the Senate are notified
			 15 days in advance of such reprogramming or of an announcement of intent
			 relating to such reprogramming, whichever occurs earlier.515.(a)None of the funds made available in this
			 Act may be used to request that a candidate for appointment to a Federal
			 scientific advisory committee disclose the political affiliation or voting
			 history of the candidate or the position that the candidate holds with respect
			 to political issues not directly related to and necessary for the work of the
			 committee involved.
				(b)None of the funds made available in this
			 Act may be used to disseminate information that is deliberately false or
			 misleading.
				516.Within 45 days of enactment of this Act,
			 each department and related agency funded through this Act shall submit an
			 operating plan that details at the program, project, and activity level any
			 funding allocations for fiscal year 2013 that are different than those
			 specified in this Act, the accompanying detailed table in the statement of the
			 managers on the conference report accompanying this Act, or the fiscal year
			 2013 budget request.
			517.The Secretaries of Labor, Health and Human
			 Services, and Education shall each prepare and submit to the Committees on
			 Appropriations of the House of Representatives and the Senate a report on the
			 number and amount of contracts, grants, and cooperative agreements exceeding
			 $500,000 in value and awarded by the Department
			 on a non-competitive basis during each quarter of fiscal year 2013, but not to
			 include grants awarded on a formula basis or directed by law. Such report shall
			 include the name of the contractor or grantee, the amount of funding, the
			 governmental purpose, including a justification for issuing the award on a
			 non-competitive basis. Such report shall be transmitted to the Committees
			 within 30 days after the end of the quarter for which the report is
			 submitted.
			518.None of the funds appropriated or otherwise
			 made available by this Act may be used to enter into a contract in an amount
			 greater than $5,000,000 or to award a grant in
			 excess of such amount unless the prospective contractor or grantee certifies in
			 writing to the agency awarding the contract or grant that, to the best of its
			 knowledge and belief, the contractor or grantee has filed all Federal tax
			 returns required during the 3 years preceding the certification, has not been
			 convicted of a criminal offense under the Internal Revenue Code of 1986, and
			 has not, more than 90 days prior to certification, been notified of any unpaid
			 Federal tax assessment for which the liability remains unsatisfied, unless the
			 assessment is the subject of an installment agreement or offer in compromise
			 that has been approved by the Internal Revenue Service and is not in default,
			 or the assessment is the subject of a non-frivolous administrative or judicial
			 proceeding.
				(rescission)
				519.Of the funds made available for performance
			 bonus payments under section 2105(a)(3)(E) of the Social Security Act,
			 $6,706,000,000 are hereby rescinded.
			520.None of the funds contained in this Act may
			 be used to distribute any needle or syringe for the purpose of preventing the
			 spread of blood borne pathogens in any location that has been determined by the
			 local public health or local law enforcement authorities to be inappropriate
			 for such distribution.
			521.Not later than 30 days after the end of
			 each calendar quarter, beginning with the first quarter of fiscal year 2013,
			 the Departments of Labor, Health and Human Services and Education and the
			 Social Security Administration shall provide the Committees on Appropriations
			 of the House of Representatives and Senate a quarterly report on the status of
			 balances of appropriations: 
			 Provided, That for balances that
			 are unobligated and uncommitted, committed, and obligated but unexpended, the
			 quarterly reports shall separately identify the amounts attributable to each
			 source year of appropriation (beginning with fiscal year 2012, or, to the
			 extent feasible, earlier fiscal years) from which balances were derived.
			522.(a)In generalThe Health Education Assistance Loan (HEAL)
			 program under title VII, part A, subpart I of the PHS Act, and the authority to
			 administer such program, including servicing, collecting, and enforcing any
			 loans that were made under such program that remain outstanding, shall be
			 permanently transferred from the Secretary of Health and Human Services to the
			 Secretary of Education no later than the end of the first fiscal quarter that
			 begins after the date of enactment of this act.
				(b)Transfer of functions, assets, and
			 liabilitiesThe functions,
			 assets, and liabilities of the Secretary of HHS relating to such program shall
			 be transferred to the Secretary of Education.
				(c)Interdepartmental coordination of
			 transferThe Secretary of HHS
			 and the Secretary of Education shall carry out the transfer of the HEAL program
			 described in subsection (a), including the transfer of the functions, assets,
			 and liabilities specified in subsection (b), in the manner that they determine
			 is most appropriate.
				(d)Use of authorities under HEA of
			 1965In servicing,
			 collecting, and enforcing the loans described in subsection (a), the Secretary
			 of Education shall have available any and all authorities available to such
			 Secretary in servicing, collecting, or enforcing a loan made, insured, or
			 guaranteed under part B of title IV of the HEA of 1965.
				(e)Conforming amendmentsEffective as of the date on which the
			 transfer of the HEAL program under subsection (a) takes effect, section 719 of
			 the PHS Act is amended by adding at the end the following new paragraph:
					
						(6)The term Secretary means the
				Secretary of
				Education.
						.
				Performance partnership
		  pilots
			(Including transfer of
		  funds)
			523.(a)DefinitionsIn this section,
					(1)Performance Partnership Pilot
			 (or Pilot) is a project that seeks to identify, through a
			 demonstration, cost-effective strategies for providing services at the State,
			 regional, or local level that—
						(A)involve two or more Federal programs
			 (administered by one or more Federal agencies)—
							(i)which have related policy goals, and
							(ii)at least one of which is administered (in
			 whole or in part) by a State, local, or tribal government; and
							(B)achieve better results for regions,
			 communities, or specific at-risk populations through making better use of the
			 budgetary resources that are available for supporting such programs.
						(2)To improve outcomes for disconnected
			 youth means to increase the rate at which individuals between the ages
			 of 14 and 24 (who are homeless, in foster care, involved in the juvenile
			 justice system, or are neither employed nor enrolled in an educational
			 institution) achieve success in meeting educational, employment, or other key
			 goals.
					(3)The lead Federal administering
			 agency is the Federal agency, to be designated by the Director of the
			 Office of Management and Budget (from among the participating Federal agencies
			 that have statutory responsibility for the Federal discretionary funds that
			 will be used in a Performance Partnership Pilot), that will enter into and
			 administer the particular Performance Partnership Agreement on behalf of that
			 agency and the other participating Federal agencies.
					(b)Use of discretionary funds in fiscal year
			 2013Federal agencies may use
			 Federal discretionary funds that are made available in this Act to carry out up
			 to 13 Performance Partnership Pilots involving up to a total of
			 $130,000,000 in aggregate Federal discretionary
			 budget authority. Such Pilots shall:
					(1)be designed to improve outcomes for
			 disconnected youth, and
					(2)involve Federal programs targeted on
			 disconnected youth, or designed to prevent youth from disconnecting from school
			 or work, that provide education, training, employment, and other related social
			 services.
					(c)Performance partnership
			 agreementsFederal agencies
			 may use Federal discretionary funds, as authorized in subsection (b), to
			 participate in a Performance Partnership Pilot only in accordance with the
			 terms of a Performance Partnership Agreement that—
					(1)is entered into between—
						(A)the head of the lead Federal administering
			 agency, on behalf of all of the participating Federal agencies (subject to the
			 head of the lead Federal administering agency having received from the heads of
			 each of the other participating agencies their written concurrence for entering
			 into the Agreement), and
						(B)the respective representatives of all of
			 the State, local, or tribal governments that are participating in the
			 Agreement; and
						(2)specifies, at a minimum, the following
			 information:
						(A)the length of the Agreement (which shall
			 not extend beyond September 30, 2017);
						(B)the Federal programs and federally funded
			 services that are involved in the Pilot;
						(C)the Federal discretionary funds that are
			 being used in the Pilot (by the respective Federal account identifier, and the
			 total amount from such account that is being used in the Pilot), and the period
			 (or periods) of availability for obligation (by the Federal Government) of such
			 funds;
						(D)the non-Federal funds that are involved in
			 the Pilot, by source (which may include private funds as well as governmental
			 funds) and by amount;
						(E)the State, local, or tribal programs that
			 are involved in the Pilot;
						(F)the populations to be served by the
			 Pilot;
						(G)the cost-effective Federal oversight
			 procedures that will be used for the purpose of maintaining the necessary level
			 of accountability for the use of the Federal discretionary funds;
						(H)the cost-effective State, local, or tribal
			 oversight procedures that will be used for the purpose of maintaining the
			 necessary level of accountability for the use of the Federal discretionary
			 funds;
						(I)the outcome (or outcomes) that the Pilot is
			 designed to achieve;
						(J)the appropriate, reliable, and objective
			 outcome-measurement methodology that the Federal Government and the
			 participating State, local, or tribal governments will use, in carrying out the
			 Pilot, to determine whether the Pilot is achieving, and has achieved, the
			 specified outcomes that the Pilot is designed to achieve;
						(K)the statutory, regulatory, or
			 administrative requirements related to Federal mandatory programs that are
			 barriers to achieving improved outcomes of the Pilot; and
						(L)in cases where, during the course of the
			 Pilot, it is determined that the Pilot is not achieving the specified outcomes
			 that it is designed to achieve,
							(i)the consequences that will result from such
			 deficiencies with respect to the Federal discretionary funds that are being
			 used in the Pilot, and
							(ii)the corrective actions that will be taken
			 in order to increase the likelihood that the Pilot, upon completion, will have
			 achieved such specified outcomes.
							(d)Agency head determinationsA Federal agency may participate in a
			 Performance Partnership Pilot (including by providing Federal discretionary
			 funds that have been appropriated to such agency) only upon the written
			 determination by the head of such agency that the agency's participation in
			 such Pilot—
					(1)will not result in denying or restricting
			 the eligibility of any individual for any of the services that (in whole or in
			 part) are funded by the agency's programs and Federal discretionary funds that
			 are involved in the Pilot, and
					(2)based on the best available information,
			 will not otherwise adversely affect vulnerable populations that are the
			 recipients of such services.
					In making this
			 determination, the head of the agency may take into consideration the other
			 Federal discretionary funds that will be used in the Pilot as well as any
			 non-Federal funds (including from private sources as well as governmental
			 sources) that will be used in the Pilot.(e)Transfer authorityFor the purpose of carrying out the Pilot
			 in accordance with the Performance Partnership Agreement, and subject to the
			 written approval of the Director of the Office of Management and Budget, the
			 head of each participating Federal agency may transfer Federal discretionary
			 funds that are being used in the Pilot to an account of the lead Federal
			 administering agency that includes Federal discretionary funds that are being
			 used in the Pilot. Subject to the waiver authority under subsection (f), such
			 transferred funds shall remain available for the same purposes for which such
			 funds were originally appropriated: 
			 Provided, That such transferred
			 funds shall remain available for obligation by the Federal Government until the
			 expiration of the period of availability for those Federal discretionary funds
			 (which are being used in the Pilot) that have the longest period of
			 availability, except that any such transferred funds shall not remain available
			 beyond September 30, 2017.
				(f)Waiver authorityIn connection with a Federal agency's
			 participation in a Performance Partnership Pilot, and subject to the other
			 provisions of this section (including subsection (e)), the head of the Federal
			 agency to which the Federal discretionary funds were appropriated may waive (in
			 whole or in part) the application, solely to such discretionary funds that are
			 being used in the Pilot, of any statutory, regulatory, or administrative
			 requirement that such agency head—
					(1)is otherwise authorized to waive (in
			 accordance with the terms and conditions of such other authority), and
					(2)is not otherwise authorized to waive,
			 provided that in such case the agency head shall—
						(A)not waive any requirement related to
			 nondiscrimination, wage and labor standards, or allocation of funds to State
			 and substate levels;
						(B)issue a written determination, prior to
			 granting the waiver, with respect to such discretionary funds that the granting
			 of such waiver for purposes of the Pilot—
							(i)is consistent with both—
								(I)the statutory purposes of the Federal
			 program for which such discretionary funds were appropriated, and
								(II)the other provisions of this section,
			 including the written determination by the agency head issued under subsection
			 (d);
								(ii)is necessary to achieve the outcomes of the
			 Pilot as specified in the Performance Partnership Agreement, and is no broader
			 in scope than is necessary to achieve such outcomes; and
							(iii)will result in either—
								(I)realizing efficiencies by simplifying
			 reporting burdens or reducing administrative barriers with respect to such
			 discretionary funds, or
								(II)increasing the ability of individuals to
			 obtain access to services that are provided by such discretionary funds;
			 and
								(C)provide at least 60 days advance written
			 notice to the Committees on Appropriations and other committees of jurisdiction
			 in the House of Representatives and the Senate.
						524.(a)The head of any department, agency, board,
			 or commission funded by this Act shall submit quarterly reports to the
			 Inspector General, or the senior ethics official for any entity without an
			 Inspector General, of the appropriate department, agency, board, or commission
			 regarding the costs and contracting procedures related to each conference held
			 by the department, agency, board, or commission during fiscal year 2013 for
			 which the cost to the United States Government was more than
			 $20,000.
				(b)Each report submitted shall include, for
			 each conference held during the applicable quarter—
					(1)a description of how the conference
			 advanced the mission of the department, agency, board, or commission;
					(2)the number of individuals whose travel
			 expenses or other conference expenses were paid by the department, agency,
			 board, or commission;
					(3)the date and location of the
			 conference;
					(4)a detailed statement of the costs to the
			 department, agency, board, or commission relating to that conference;
			 and
					(5)a description of the contracting procedures
			 relating to that conference, including whether contracts were awarded on a
			 competitive basis for that conference.
					(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a conference that is not directly and programmatically related to the
			 purpose for which the grant or contract was awarded.
				(d)None of the funds made available in this
			 Act may be used for travel and conference activities that are not in compliance
			 with Office of Management and Budget Memorandum M–12–12 dated May 11,
			 2012.
				525.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees from a Federal department or agency at any single international
			 conference unless the head of such department or agency reports to the
			 Committees on Appropriations of the Senate and the House of Representatives at
			 least 30 days in advance of the beginning of the conference that such
			 attendance is important to the national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.
				This Act may be cited as the
		  Departments of Labor, Health and Human
		  Services, and Education, and Related Agencies Appropriations Act,
		  2013.
				
	
		June 14, 2012
		Read twice and placed on
		  the calendar
	
